 



Exhibit 10.1.1.1
EXECUTION COPY
 
$2,000,000,000
AMENDED & RESTATED
REVOLVING CREDIT, TERM LOAN AND GUARANTEE AGREEMENT
among
CALPINE CORPORATION,
a Debtor-in-Possession,
as Borrower
and
THE SUBSIDIARIES OF
CALPINE CORPORATION NAMED HEREIN,
Debtors-in-Possession,
as Guarantors
and
THE LENDERS PARTY HERETO,
and
CREDIT SUISSE SECURITIES (USA) LLC
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Joint Syndication Agents
Dated as of February 23, 2006
and
DEUTSCHE BANK SECURITIES INC.
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners
and
CREDIT SUISSE
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Joint Administrative Agents
 



--------------------------------------------------------------------------------



 



 

DEUTSCHE BANK SECURITIES INC.,
As Joint Lead Arrangers and Bookrunners   CREDIT SUISSE SECURITIES (USA) LLC,
As Joint Lead Arrangers and Bookrunners

$1,400,000,000
FIRST PRIORITY FACILITY
DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS FIRST PRIORITY AGENT
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Sub-Agent
and
LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH,
GENERAL ELECTRIC CAPITAL CORPORATION
and
HSH NORDBANK AG, NEW YORK BRANCH,
as Joint First Priority Documentation Agents
 

      CREDIT SUISSE SECURITIES (USA) LLC,
As Joint Lead Arrangers and Bookrunners   DEUTSCHE BANK SECURITIES INC.,
As Joint Lead Arrangers and Bookrunners

$600,000,000
SECOND PRIORITY FACILITY
CREDIT SUISSE,
AS SECOND PRIORITY AGENT
and
BAYERISCHE LANDESBANK,
GENERAL ELECTRIC CAPITAL CORPORATION
and
UNION BANK OF CALIFORNIA, N.A.,
as Joint Second Priority Documentation Agents



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page SECTION 1 DEFINITIONS     2  
 
                   
 
    1.1.     Defined Terms     2  
 
    1.2.     Terms Generally     22  
 
    1.3.     Delivery of Notices or Receivables     23  
 
                    SECTION 2 AMOUNT AND TERMS OF COMMITMENT     23  
 
                   
 
    2.1.     Term Commitments     23  
 
    2.2.     Procedure for Term Loan Borrowing     23  
 
    2.3.     Repayment of First Priority Term Loans     24  
 
    2.4.     Revolving Commitments     24  
 
    2.5.     Procedure for Revolving Loan Borrowing     24  
 
    2.6.     Swingline Commitment     25  
 
    2.7.     Procedure for Swingline Borrowing; Refunding of Swingline Loans    
25  
 
    2.8.     Letters of Credit     26  
 
    2.9.     Issuance of Letters of Credit     28  
 
    2.10.     Nature of Letter of Credit Obligations Absolute     28  
 
    2.11.     Repayment of Loans; Evidence of Debt     29  
 
    2.12.     Interest Rates and Payment Dates     29  
 
    2.13.     Computation of Interest and Fees     29  
 
    2.14.     Inability to Determine Interest Rate     30  
 
    2.15.     Optional Termination or Reduction of Revolving Commitment     30  
 
    2.16.     Optional Prepayment of Loans     31  
 
    2.17.     Mandatory Prepayment; Commitment Reduction     31  
 
    2.18.     Conversion and Continuation Options     33  
 
    2.19.     Limitations on Eurodollar Tranches     34  
 
    2.20.     Pro Rata Treatment, Etc.     34  
 
    2.21.     Requirements of Law     35  
 
    2.22.     Taxes     36  
 
    2.23.     Indemnity     38  
 
    2.24.     Change of Lending Office     38  
 
    2.25.     Fees     39  
 
    2.26.     Letter of Credit Fees     39  
 
    2.27.     Nature of Fees     39  
 
    2.28.     Priority and Liens     39  
 
    2.29.     Security Interest in L/C Cash Collateral Account     40  
 
    2.30.     Payment of Obligations     41  
 
    2.31.     No Discharge; Survival of Claims     41  
 
                    SECTION 3 REPRESENTATIONS AND WARRANTIES     41  
 
                   
 
    3.1.     Organization and Authority     41  
 
    3.2.     Due Execution; Binding Obligation     41  
 
    3.3.     Statements Made     42  
 
    3.4.     Financial Statements     42  
 
    3.5.     Loan Parties     43  
 
    3.6.     Title to Assets; Liens     43  

i



--------------------------------------------------------------------------------



 



                                      Page
 
    3.7.     No Default     43  
 
    3.8.     Approvals     43  
 
    3.9.     The Orders     43  
 
    3.10.     Use of Proceeds     43  
 
    3.11.     Disclosed Matters     44  
 
    3.12.     Federal Regulations     44  
 
    3.13.     Compliance with Law     44  
 
    3.14.     Taxes     44  
 
    3.15.     ERISA     44  
 
    3.16.     Environmental Matters; Hazardous Material     44  
 
    3.17.     Investment Company Act; Other Regulations     45  
 
    3.18.     Intellectual Property     45  
 
    3.19.     Insurance     45  
 
    3.20.     Labor Matters     46  
 
    3.21.     Intercompany Balances     46  
 
                    SECTION 4 CONDITIONS PRECEDENT     46  
 
                   
 
    4.1.     Conditions to the Closing Date     46  
 
    4.2.     Conditions to Each Extension of Credit     47  
 
                    SECTION 5 AFFIRMATIVE COVENANTS     48  
 
                   
 
    5.1.     Financial Statements, Etc.     48  
 
    5.2.     Certificates; Other Information     49  
 
    5.3.     Payment of Obligations     50  
 
    5.4.     Maintenance of Existence; Compliance with Contractual Obligations
and Requirements of Law     50  
 
    5.5.     Maintenance of Property; Insurance     51  
 
    5.6.     Inspection of Property; Books and Records; Discussions     51  
 
    5.7.     Notices     51  
 
    5.8.     Environmental Laws     52  
 
    5.9.     Obligations and Taxes     52  
 
    5.10.     Employee Benefits     53  
 
    5.11.     Further Assurances     53  
 
    5.12.     Ratings     54  
 
    5.13.     Post Closing Matters     54  
 
                    SECTION 6 NEGATIVE COVENANTS     54  
 
                   
 
    6.1.     Limitation on Indebtedness     54  
 
    6.2.     Limitation on Liens     55  
 
    6.3.     Limitation on Guarantee Obligations     57  
 
    6.4.     Prohibition on Fundamental Changes     57  
 
    6.5.     Limitation on Sale of Assets     58  
 
    6.6.     Limitation on Issuances of Capital Stock and Dividends     59  
 
    6.7.     Limitation on Investments, Loans and Advances     59  
 
    6.8.     Transactions with Affiliates     60  
 
    6.9.     Lines of Business     60  
 
    6.10.     Concentration Account     60  
 
    6.11.     Chapter 11 Claims     60  
 
    6.12.     Reclamation Claims; Bankruptcy Code Section 546(g) Agreements    
61  
 
    6.13.     Capital Expenditures     61  

ii 



--------------------------------------------------------------------------------



 



                                      Page
 
    6.14.     Use of Proceeds     61  
 
    6.15.     Consolidated EBITDA     61  
 
    6.16.     Minimum Liquidity     61  
 
    6.17.     Geysers Leverage Ratio     62  
 
    6.18.     Geysers Interest Coverage Ratio     62  
 
    6.19.     Amendments to Documents     63  
 
    6.20.     Control Agreements     63  
 
    6.21.     Adequate Protection Payments     63  
 
                    SECTION 7 EVENTS OF DEFAULT     63  
 
                    SECTION 8 THE AGENTS     67  
 
                   
 
    8.1.     Appointment     67  
 
    8.2.     Delegation of Duties     67  
 
    8.3.     Exculpatory Provisions     68  
 
    8.4.     Reliance by Administrative Agents     68  
 
    8.5.     Notice of Default     68  
 
    8.6.     Non-Reliance on Agents and Other Lenders     69  
 
    8.7.     Indemnification     69  
 
    8.8.     Agent in Its Individual Capacity     69  
 
    8.9.     Successor Administrative Agents     70  
 
    8.10.     Syndication Agents and Documentation Agents     70  
 
    8.11.     Collateral Security     70  
 
    8.12.     Enforcement by the Administrative Agents     70  
 
                    SECTION 9 GUARANTEE     71  
 
                   
 
    9.1.     Guarantee     71  
 
    9.2.     Right of Contribution     71  
 
    9.3.     No Subrogation     71  
 
    9.4.     Amendments, etc. with respect to the Obligations     72  
 
    9.5.     Guarantee Absolute and Unconditional     72  
 
    9.6.     Reinstatement     73  
 
    9.7.     Payments     73  
 
                    SECTION 10 [INTENTIONALLY OMITTED]     73  
 
                    SECTION 11 MISCELLANEOUS     73  
 
                   
 
    11.1.     Amendments and Waivers     73  
 
    11.2.     Notices     74  
 
    11.3.     No Waiver; Cumulative Remedies     76  
 
    11.4.     Survival of Representations and Warranties     76  
 
    11.5.     Payment of Expenses and Taxes     76  
 
    11.6.     Successors and Assigns; Participations; Purchasing Lenders     77
 
 
    11.7.     Adjustments; Set-off     80  
 
    11.8.     Counterparts     80  
 
    11.9.     GOVERNING LAW     80  
 
    11.10.     Submission To Jurisdiction; Waivers     80  
 
    11.11.     Absence of Prejudice to the Lenders with Respect to Matters
Before the Bankruptcy Court     81  
 
    11.12.     Confidentiality     81  
 
    11.13.     U.S.A. Patriot Act     82  

iii 



--------------------------------------------------------------------------------



 



Schedules

         
Schedule 1.1A
  -   Commitment Amounts
Schedule 1.1B
  -   Geysers Assets
Schedule 1.1C
  -   Excluded Subsidiaries
Schedule 1.1D
  -   Consolidated EBITDA
Schedule 1.1E
  -   Geysers EBITDA
Schedule 3.4
  -   Financial Statements
Schedule 3.5
  -   Loan Parties
Schedule 3.6
  -   Prepetition Liens
Schedule 3.21
  -   Intercompany Balances
Schedule 5.13
  -   Post-Closing Matters
Schedule 6.1
  -   Prepetition Indebtedness
Schedule 6.3
  -   Prepetition Guarantee Obligations
Schedule 6.5(i)
  -   Turbine Dispositions
Schedule 6.5(k)
  -   Scheduled Dispositions
Schedule 6.7
  -   Prepetition Investments
Schedule 6.8
  -   Affiliate Transactions
Schedule 6.13
  -   Additional Capital Expenditures
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Interim Order
Exhibit B
  -   Form of Closing Certificate
Exhibit C
  -   Form of Notice of Borrowing
Exhibit D
  -   Form of Assignment and Acceptance
Exhibit E
  -   Form of Legal Opinion
Exhibit F
  -   Form of Letter of Credit Request
Exhibit G
  -   Form of Security and Pledge Agreement
Exhibit H
  -   Form of Joinder to Revolving Credit, Term Loan and Guarantee Agreement
Exhibit I
  -   Prepayment Option Notice
Exhibit J
  -   Form of Exemption Certificate
Exhibit K
  -   Form of Notice of Continuation/Conversion

iv 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTEE
AGREEMENT, dated as of February 23, 2006, among (i) CALPINE CORPORATION, a
Delaware corporation (the “Borrower”), which is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(as defined below), (ii) each of the direct and indirect domestic Subsidiaries
of Borrower designated as a Guarantor on Schedule 3.5 hereto, (collectively, the
“Guarantors” and together with the Borrower, the “Debtors” and each a “Debtor”),
each of which Guarantors is a debtor and a debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code (the cases of the Borrower and
the Guarantors, each a “Case” and, collectively, the “Cases”), (iii) CREDIT
SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES INC. (“DBSI”), as joint
syndication agents (in such capacities, collectively, the “Syndication Agents”),
(iv) DEUTSCHE BANK TRUST COMPANY AMERICAS (“DB”), as administrative agent for
the First Priority Lenders hereunder (in such capacity and including any
successors, the “First Priority Agent”), (v) GENERAL ELECTRIC CAPITAL
CORPORATION (including its successors, “GE Capital”), as Sub-Agent for the
Revolving Lenders hereunder (in such capacity and including any successors, the
“Sub-Agent”), (vi) CREDIT SUISSE (“CS”), as administrative agent for the Second
Priority Term Lenders hereunder (in such capacity and including any successors,
the “Second Priority Agent”), (vii) LANDESBANK HESSEN THÜRINGEN GIROZENTRALE,
NEW YORK BRANCH, GE CAPITAL and HSH NORDBANK AG, NEW YORK BRANCH, as joint
documentation agents for the First Priority Lenders hereunder, and BAYERISCHE
LANDESBANK, GE CAPITAL and UNION BANK OF CALIFORNIA, N.A., as joint
documentation agents for the Second Priority Lenders hereunder (in such
capacities and including any successors, collectively, the “Documentation
Agents”), and (viii) each of the financial institutions from time to time party
hereto (collectively, the “Lenders”).
INTRODUCTORY STATEMENT
          On the applicable Petition Dates (defined below) the Debtors filed
voluntary petitions with the Bankruptcy Court (such term and other capitalized
terms used in this Introductory Statement being used with the meanings given to
such terms in Section 1.1) initiating the Cases and have continued in the
possession of their assets and in the management of their businesses pursuant to
Bankruptcy Code Sections 1107 and 1108.
          On December 22, 2005 the Borrower, the Debtors and the Guarantors
entered into the Revolving Credit, Term Loan and Guarantee Agreement, dated as
of December 22, 2005 (as heretofore amended, supplemented or otherwise modified,
the “Existing Credit Agreement”) among the Borrower, the Debtors, the
Guarantors, the Lenders, the First Priority Agent and the Second Priority Agent,
among others, providing for a revolving loan, term loan and letter of credit
facility in an aggregate principal amount not to exceed $2,000,000,000.
          The Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement to provide loan facilities of up to $2,000,000,000
(subject to mandatory and optional reductions in accordance with Sections 2.15
and 2.17), comprised of (i) a revolving credit and letter of credit facility in
an aggregate principal amount of up to $1,000,000,000 as set forth herein,
(ii) a first priority term facility in an aggregate principal amount of up to
$400,000,000 and (iii) a second priority term facility in an aggregate principal
amount of up to $600,000,000 as set forth herein, all of the Borrower’s
obligations under each of which are guaranteed by the Guarantors.
          The proceeds of the Loans and the Letters of Credit will be used
(i) to consummate the Geysers Transaction and (ii) for working capital and other
general corporate purposes, subject to the terms of this Agreement and the
Orders.



--------------------------------------------------------------------------------



 



2

          To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under the Letters of Credit and the payment of
the other Obligations of the Debtors hereunder and under the other Loan
Documents, the Debtors are providing to the Collateral Agent, the Administrative
Agents and the Lenders, pursuant to this Agreement, the Security and Pledge
Agreement and the Orders, the following (each as more fully described herein and
subject to the qualifications set forth herein):
          (a) a guarantee from each of the Guarantors of the due and punctual
payment and performance of the Obligations of the Borrower hereunder and under
the Notes;
          (b) with respect to the Obligations of the Loan Parties hereunder, an
allowed administrative expense claim entitled to the benefits of Bankruptcy Code
Section 364(c)(1) in each of the Cases, having a superpriority over any and all
administrative expenses of the kind specified in Bankruptcy Code Sections 503(b)
or 507(b);
          (c) pursuant to Bankruptcy Code Section 364(c)(2) a perfected first
priority lien on, and security interest in, all present and after-acquired
property of the Debtors not subject to a valid, perfected and non-avoidable lien
or security interest in existence on the Petition Date or to a valid lien in
existence on the Petition Date that is perfected subsequent to the Petition Date
as permitted by Bankruptcy Code Section 546(b) (but excluding the Borrower’s and
the Guarantors’ rights in respect of avoidance actions under the Bankruptcy Code
and the proceeds thereof); and
          (d) pursuant to Bankruptcy Code Section 364(c)(3) a perfected junior
lien on, and security interest in, all present and after-acquired property of
the Debtors that is otherwise subject to a valid, perfected and non-avoidable
lien or security interest in existence on the Petition Date or a valid lien in
existence on the Petition Date that is perfected subsequent to the Petition Date
as permitted by Bankruptcy Code Section 546(b).
          All of the claims and the Liens granted hereunder and pursuant to the
Security and Pledge Agreement and Orders in the Cases to the Collateral Agent,
the Administrative Agents and the Lenders shall be subject to the Carve-Out and
the Permitted Liens, but in each case only to the extent provided in
Section 2.28, the Security and Pledge Agreement and the Orders.
          Accordingly, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement in its entirety as follows:
SECTION 1
DEFINITIONS
          1.1. Defined Terms . As used in this Agreement, the following terms
shall have the meanings specified below:
          “Administrative Agents”: the collective reference to the First
Priority Agent and the Second Priority Agent.
          “Affiliate”: as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, to direct or cause the direction of the management and policies of such
Person whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------



 



3

          “Agents”: the collective reference to the Syndication Agents, the
Documentation Agents, the First Priority Agent, the Collateral Agent and the
Administrative Agents.
          “Aggregate Outstandings”: as to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
          “Aggregate Revolving Outstandings”: at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.
          “Agreement”: this Amended and Restated Revolving Credit, Term Loan and
Guarantee Agreement, as the same may be amended, supplemented or otherwise
modified from time to time.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

                      Base Rate Loans   Eurodollar Loans
Revolving Loans and Swingline Loans
    1.25 %     2.25 %
First Priority Term Loans
    1.25 %     2.25 %
Second Priority Term Loans
    3.00 %     4.00 %

          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (e), (f) or (g) of Section 6.5), and including the entry by
any Global Entity into any Contractual Obligation for the sale of any property
when such contractual obligation has resulted in a payment for such property
prior to the delivery thereof, that yields gross proceeds to any Debtor (valued
at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.
          “Assignment and Acceptance”: an assignment and acceptance entered into
by a Lender and an assignee and accepted by the applicable Administrative Agent,
substantially in the form of Exhibit D.
          “Authorizations”: all applications, filings, reports, documents,
recordings and registrations with, and all validations, exemptions, franchises,
waivers, approvals, orders or authorizations, consents, licenses, certificates
and permits from Federal, state or local Governmental Authorities.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.25; the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero (collectively, as to
all Lenders the “Available Revolving Commitments”).
          “Available Term Loan Commitment”: as to any Second Priority Term
Lender at any time, an amount equal to the excess, if any, of (a) the amount of
such Second Priority Term Lender’s



--------------------------------------------------------------------------------



 



4

Term Commitment then in effect over (b) the aggregate principal amount of such
Second Priority Term Lender’s Second Priority Term Loans then outstanding.
          “Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. §§101 et seq.
          “Bankruptcy Court”: the United States Bankruptcy Court for the
Southern District of New York, or any other court having jurisdiction over the
Cases from time to time.
          “Base Rate”: for any day, the higher of (a) the Federal Funds
Effective Rate plus one half of one percent (1/2%) per annum or (b) the Prime
Rate. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefited Lender”: the meaning set forth in Section 11.7(a).
          “Board of Governors”: the Board of Governors of the Federal Reserve
System or any Governmental Authority which succeeds to the powers and functions
thereof.
          “Borrower”: the meaning set forth in the preamble to this Agreement.
          “Borrowing”: the making of Loans by the Lenders on a single Borrowing
Date.
          “Borrowing Date”: any Business Day specified in a notice pursuant to
Section 2.5 as a date on which the Borrower requests a Loan hereunder.
          “Budget”: the cash flow projections of the Loan Parties, showing
anticipated cash receipts and disbursements on a weekly basis for the period
from the Petition Date through the thirteen weeks following the Petition Date,
in form and detail reasonably satisfactory to the Administrative Agents, and as
thereafter updated in accordance with Section 5.1(d).
          “Business”: as defined in Section 3.16(b).
          “Business Day”: any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or permitted to close (and,
for a Letter of Credit, other than a day on which the Fronting Bank issuing such
Letter of Credit is closed), provided that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
          “CalBear”: CalBear Energy LP.
          “CalBear Documents”: the collective reference to (a) the Master
Transaction Agreement, dated as of September 7, 2005, by and among the Borrower,
CMSC, Calpine Energy Services, L.P., The Bear Stearns Companies Inc. and
CalBear; (b) the Agency and Services Agreement, dated as of November 10, 2005,
by and among CMSC and CalBear; (c) the Trading Master Agreement, dated as of
November 10, 2005, by and among Calpine Energy Services, L.P., CMSC and CalBear
and (d) the



--------------------------------------------------------------------------------



 



5

CalBear Risk Policy, in each case as in effect on the Closing Date and as may
thereafter be amended, supplemented or otherwise modified from time to time in
accordance with Section 6.19.
          “CalBear Risk Policy”: the CalBear Energy LP Risk Policy, dated
November 10, 2005, as in effect on the Closing Date and as may thereafter be
amended, supplemented or otherwise modified from time to time in accordance with
Section 6.19.
          “Calpine Risk Policy”: the Calpine Corporation Risk Management Policy,
dated May 2002 (and approved by the board of directors of the Borrower on
May 23, 2002), as in effect on the Closing Date and as amended, supplemented or
otherwise modified from time to time and delivered to the Administrative Agents.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Carve-Out”: the meaning set forth in Section 2.28(a).
          “Cases”: the meaning set forth in the preamble to this Agreement.
          “Cash Collateral”: the meaning set forth in Section 363(a) of the
Bankruptcy Code.
          “Cash Collateral Order”: the meaning set forth in Section 6.21.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully



--------------------------------------------------------------------------------



 



6

guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
          “Cash Management Obligations”: all obligations of the Loan Parties to
DB in its capacity as the principal concentration bank in the cash management
system of the Loan Parties.
          “Change of Control”: (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower and (ii) the occupation
of a majority of seats (other than vacant seats) on the Board of Directors of
the Borrower by Persons who were neither nominated by the Board of Directors of
the Borrower on the Original Closing Date or appointed or nominated by directors
so nominated.
          “Closing Date”: the date on which the conditions precedent to the
making of the initial Extension of Credit set forth in Section 4.1 have been
satisfied or waived.
          “CMSC”: Calpine Merchant Services Company, Inc., a Subsidiary of the
Borrower.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Debtors now owned or hereafter
acquired in which a security interest has been granted by the Debtors to the
Collateral Agent, for the benefit of the Lenders, as more particularly described
in the Security and Pledge Agreement and the Orders.
          “Collateral Agent”: DB, in its capacity as collateral agent for the
Lenders hereunder and under the Security and Pledge Agreement.
          “Commitment”: as to any Lender, the sum of the First Priority Term
Commitment, the Second Priority Term Commitment and the Revolving Commitment of
such Lender.
          “Commitment Fee”: the meaning set forth in Section 2.25.
          “Commitment Fee Rate”: a rate per annum equal to the percentage set
forth below under the column “Commitment Fee” based upon the percentage that the
average daily amount of the Available Revolving Commitments of all Lenders
constitutes of the Total Revolving Commitments set forth below under the column
“Total Available Commitment”:

          Total Available Commitment   Commitment Fee
greater than 33%
    0.75 %
less than or equal to 33%
    0.50 %



--------------------------------------------------------------------------------



 



7

          “Commitment Percentages”: the collective reference to the Revolving
Commitment Percentages and the Term Loan Percentages; individually, as to any
Revolving Commitment Percentage or Term Loan Percentage, a “Commitment
Percentage”.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a controlled group that includes the
Borrower and that is treated as a single employer under Section 414 of the Code.
          “Concentration Account”: the account to be established by the
Borrower, entitled “Calpine Corporation” maintained at the office of the
Collateral Agent at 60 Wall Street, New York, New York 10005, which account and
all amounts deposited therein are subject to the exclusive dominion and control
of the Collateral Agent, and which shall be used for the daily operation of the
Borrower’s business or otherwise.
          “Confirmation Order”: an order of the Bankruptcy Court confirming a
Reorganization Plan in any of the Cases.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary or non-recurring non-cash expenses or losses, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, (f) non-cash losses on sales or
impairments of assets, (g) unrealized gains or losses and any non-cash realized
gains or losses on financial derivatives recognized in accordance with SFAS
No. 133, (h) non-cash charges attributable to SFAS No. 150, (i) operating lease
expense, (j) distributions received from unconsolidated investments, (k) the
aggregate amount of all payments and expenses pursuant to the option agreement
to repurchase equity pursuant to the Geysers Transaction, (l) the refinancing
expenses or makewell portion or other premium paid for the early retirement or
defeasance of Indebtedness as part of the Geysers Transaction, (m) non-cash
losses attributable to translations of intercompany foreign currency
transactions and (n) Restructuring Costs, and minus, (a) to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets), (iii) income tax credits (to the extent not netted from income tax
expense), (iv) any non-cash gain recorded on the repurchase or extinguishment of
debt and (v) any other non-cash income, (b) any cash payments made during such
period for operating lease expense, income taxes, and in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis,
(c) income/loss from unconsolidated investments, (d) non-cash gains attributable
to translations of intercompany foreign currency transaction and (e) to the
extent added to EBITDA in a prior period and to the extent subsequently applied
to the purchase price in the Geysers Transaction, the aggregate amount of all
payments and expenses pursuant to the option agreement to repurchase equity as
part of the Geysers Transaction. For purposes of calculating Consolidated EBITDA
for any period which includes any month prior to December 31, 2005, Consolidated
EBITDA for such month shall be such amount set forth opposite such month on
Schedule 1.1(D). For the purposes of calculating Consolidated EBITDA for any
period of twelve months (each, a



--------------------------------------------------------------------------------



 



8

“Reference Period”), (i) if at any time during or prior to such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for the month in which such Material Disposition has been
consummated and each month thereafter during such Reference Period shall be
(x) increased by an amount equal to 75% of the Consolidated EBITDA (if positive)
attributable to the property that is subject of such Material Disposition or (y)
decreased by an amount equal to 50% of the Consolidated EBTIDA (if negative)
attributable thereto in an amount not to exceed $60,000,000 in the aggregate
and, thereafter, decreased by an amount equal to 100% of the Consolidated EBITDA
(if negative) attributable thereto; provided that the Borrower shall have
delivered to the Administrative Agents a certificate of a Responsible Officer
certifying the amount of Consolidated EBITDA attributable to the property that
is subject of such Material Disposition, together with detail reasonably
satisfactory to the Administrative Agents, as to such Consolidated EBITDA. As
used in this definition, “Material Disposition” means any disposition of
property or series of related Dispositions of property consummated after the
Closing Date and permitted under this Agreement that yields gross proceeds to
the Borrower or to any of its Subsidiaries in excess of $1,000,000.
          “Consolidated Interest Expense”: for any period, total cash interest
expense of the Borrower and its Subsidiaries for such period with respect to all
Indebtedness outstanding under the Facilities, assuming all amounts are drawn
under the First Priority Facility and the Second Priority Term Facility.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries and (b) the undistributed earnings of any Subsidiary
of the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Credit Parties”: the collective reference to the Loan Parties and the
Material Subsidiaries.
          “CS”: the meaning set forth in the preamble to this Agreement.
          “DB”: the meaning set forth in the preamble to this Agreement.
          “DBSI”: the meaning set forth in the preamble to this Agreement.
          “Debtors”: the meaning set forth in the preamble to this Agreement.
          “Default”: any of the events specified in Section 7, whether or not
any requirement for the giving of notice, the expiration of applicable cure or
grace periods, or both, has been satisfied.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.



--------------------------------------------------------------------------------



 



9

          “Documentation Agents”: the meaning set forth in the preamble to this
Agreement.
          “Dollars” and “$”: lawful money of the United States.
          “Eligible Assignee”: the meaning set forth in Section 11.6(c).
          “Environmental Laws”: any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, legally binding requirements of any Governmental Authority or
other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors) maintained by a member bank of the
Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 10:00 A.M., London time, two (2) Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
reasonably selected by the applicable Administrative Agent or, in the absence of
such availability, by reference to the rate at which the applicable
Administrative Agent is offered Dollar deposits at or about 10:00 A.M., New York
City time, two (2) Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate

 
1.00 — Eurocurrency Reserve Requirements



--------------------------------------------------------------------------------



 



10

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: the meaning set forth in Section 7.
          “Existing Credit Agreement”: the meaning set forth in the recitals
hereto.
          “Extensions of Credit”: collectively, Loans and/or Letters of Credit
hereunder; individually, as to any Loan or any Letter of Credit, an “Extension
of Credit.”
          “Facility”: each of the First Priority Term Facility, the Second
Priority Term Facility and the Revolving Facility.
          “FDIC”: the Federal Deposit Insurance Corporation or any Governmental
Authority that succeeds to the powers and functions thereof.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by DB, in respect of the
First Priority Facility, and CS, in respect of the Second Priority Term
Facility, from three federal funds brokers of nationally recognized standing
selected by it.
          “Fee Payment Date”: (a) the last Business Day of each calendar month
and (b) the last day of the Revolving Commitment Period or the Term Commitment
Period, as applicable.
          “Fees”: collectively, the Commitment Fees, Letter of Credit Fees, the
fees payable to DB and CS as separately agreed by the Borrower, CS and DB, the
fees payable to CS and DBSI as separately agreed by the Borrower, CS and DBSI,
the fees payable to GE Capital, the fees referred to in Sections 2.25, 2.26,
2.27 or 11.5 and any other fees payable by any Loan Party pursuant to this
Agreement or any other Loan Document.
          “Final Order”: an order of the Bankruptcy Court entered in the Cases,
in substantially the form of the Interim Order, with such modifications thereto
as are reasonably satisfactory to the Agents and any Subsequent Final Order.
          “Final Order Date:” the date of entry of the Final Order with respect
to the Borrower which is January 26, 2006.
          “Financial Officer”: the Chief Financial Officer, Principal Accounting
Officer, Controller or Treasurer of the Borrower.
          “First Priority Agent”: the meaning set forth in the preamble to this
Agreement.
          “First Priority Facility”: the collective reference to the Revolving
Facility and the First Priority Term Facility.
          “First Priority Lenders”: the collective reference to the Revolving
Lenders and the First Priority Term Lenders.



--------------------------------------------------------------------------------



 



11

          “First Priority Term Facility”: the First Priority Term Commitments
and the First Priority Term Loans made thereunder.
          “First Priority Term Commitment”: with respect to each First Priority
Lender, the commitment of such First Priority Lender to make First Priority Term
Loans in an aggregate principal amount not to exceed the amount set forth
opposite its name on Schedule 1.1A under the heading “First Priority Term
Commitment Amounts” or as may subsequently be set forth in the Register from
time to time, as the same may be reduced from time to time pursuant to
Sections 2.15, 2.16 and 2.17. The aggregate First Priority Term Commitments of
all Lenders on the Closing Date is $400,000,000.
          “First Priority Term Lender”: each Lender that has a First Priority
Term Commitment or that holds a First Priority Term Loan.
          “First Priority Term Loan”: the meaning set forth in Section 2.1.
          “First Priority Term Percentage”: as to any First Priority Term Lender
at any time, the percentage which such Lender’s First Priority Term Commitment
then constitutes of the aggregate First Priority Term Commitments of all First
Priority Term Lenders (or, at any time after the Closing Date, the percentage
which the aggregate principal amount of such Lender’s First Priority Term Loans
then outstanding constitutes of the aggregate principal amount of the First
Priority Term Loans then outstanding).
          “Foreign Subsidiary”: the meaning set forth in Section 6.4(c).
          “Fronting Bank”: GE Capital, or any of its affiliates, in its capacity
as issuer of the Letters of Credit.
          “Funding Office”: the office of the applicable Administrative Agent or
the Sub-Agent specified in Section 11.2 or such other office as may be specified
from time to time by the applicable Administrative Agent as its funding office
by written notice to the Borrower, the Lenders and the other Administrative
Agent.
          “GAAP”: generally accepted accounting principles in the United States
of America applied on a consistent basis. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agents agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as an amendment shall have been executed and delivered by the
Borrower, the Administrative Agents and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          “GE Capital”: the meaning set forth in the preamble to this Agreement.
          “Geysers Assets”: the geothermal power plants in Northern California
known as The Geysers as more particularly described on Schedule 1.1B.



--------------------------------------------------------------------------------



 



12

          “Geysers EBITDA”: for any period, Consolidated EBITDA attributable to
the Geysers Entities, without giving effect to last three sentences of the
definition of Consolidated EBITDA. For purposes of calculating Geysers EBITDA
for any period which includes any month prior to December 31, 2005, Geysers
EBITDA for such month shall be such amount set forth opposite such month on
Schedule 1.1(E).
          “Geysers Entities”: the collective reference to the following
Subsidiaries of the Borrower: Anderson Springs Energy Company, Thermal Power
Company, Geysers Power I Company, Geysers Power Company II, LLC, Geysers Power
Company, LLC, Calpine Calistoga Holdings, LLC, Silverado Geothermal Resources,
Inc.
          “Geysers Interest Coverage Ratio: for any period, the ratio of
(a) Geysers EBITDA for such period to (b) Consolidated Interest Expense for such
period.
          “Geysers Leverage Ratio: as at the last day of any period, the ratio
of (a) the aggregate principal amount of all Indebtedness of the Borrower and
its Subsidiaries under the Facilities on such day, assuming all amounts are
drawn under the First Priority Facility and the Second Priority Term Facility,
to (b) Geysers EBITDA for such period.
          “Geysers Transaction Tranche”: $350,000,000 of the Second Priority
Term Loans which is only permitted to be borrowed substantially concurrently
with the consummation of the Geysers Transaction.
          “Geysers Transaction”: the transaction pursuant to documentation
reasonably satisfactory to the Administrative Agents pursuant to which (a) all
outstanding Indebtedness pursuant to the Leveraged Lease Documents shall have
been paid in full and all Liens securing such Indebtedness shall have been
released, (b) a Global Entity which is a Debtor shall have received title to the
Geysers Assets free and clear of all Liens other than Liens permitted under
Section 6.2(b), (c), (d), (e) and (f) and (c) the Leveraged Lease and all other
Leveraged Lease Documents shall have been terminated and of no further force and
effect.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Global Entities”: the collective reference to the Borrower and its
consolidated Subsidiaries.
          “Guarantee Obligation”: as to any Person, any obligation, including a
reimbursement, counterindemnity or similar obligation, of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect



--------------------------------------------------------------------------------



 



13

thereof; provided that notwithstanding the foregoing, the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.
          “Guarantor”: the meaning set forth in the preamble to this Agreement.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: the last day of each calendar month and the
date of any repayment or prepayment made in respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, three or six (or, if agreed to
by all Lenders under a relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, three or six (or, if agreed to by all
Lenders under a relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agents not
later than 10:00 A.M., New York City time, on the



--------------------------------------------------------------------------------



 



14

date that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Maturity Date or beyond the date final
payment is due on the First Priority Term Loans or the Second Priority Term
Loans, as the case may be;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
          “Interim Order”: an order of the Bankruptcy Court entered in the Cases
granting interim approval of the transactions contemplated by this Agreement and
the other Loan Documents and granting the Liens and Superpriority Claims
described in the Introductory Statement in favor of the Administrative Agents,
the Collateral Agent and the Lenders, substantially in the form of Exhibit A
hereto, or otherwise in form and substance reasonably satisfactory to the Agents
and any Subsequent Interim Order.
          “Investment”: the meaning set forth in Section 6.7.
          “ISP”: International Standby Practices 1998 (International Chamber of
Commerce Publication Number 590) and any subsequent version thereof adhered to
by the Fronting Bank.
          “Joinder”: the meaning set forth in Section 5.11(b).
          “L/C Application”: an application, in such form as the Fronting Bank
may specify from time to time, requesting the Fronting Bank to issue a Letter of
Credit.
          “L/C Cash Collateral Account”: the account established by the Borrower
under the sole and exclusive control of the First Priority Agent maintained at
the office of the First Priority Agent at 60 Wall Street, New York, New York
10005, designated as the “Calpine Corporation Debtor-in-Possession L/C Cash
Collateral Account” or similar title, which shall be used solely for the
purposes set forth in Sections 2.8(b), 2.17 and 2.28 and any other provision of
this Agreement which requires the cash collateralization of Letter of Credit
Outstandings.
          “L/C Commitment”: $300,000,000.
          “Lenders”: the meaning set forth in the preamble to this Agreement.
          “Letter of Credit Fees”: the fees payable in respect of Letters of
Credit pursuant to Section 2.26.



--------------------------------------------------------------------------------



 



15

          “Letter of Credit Outstandings”: at any time, an amount equal to the
sum of (a) the aggregate undrawn face amount of all Letters of Credit then
outstanding plus (b) all amounts theretofore drawn under Letters of Credit and
not then reimbursed.
          “Letter of Credit Request”: the meaning set forth in Section 2.9.
          “Letters of Credit”: any standby letter of credit issued pursuant to
Section 2.9 which letter of credit shall be (a) for such purposes as are
consistent with the terms hereof, (b) denominated in Dollars and (c) otherwise
in such form as may be reasonably approved from time to time by the First
Priority Agent and the Fronting Bank.
          “Leveraged Lease”: the leveraged lease with respect to the Geysers
Assets pursuant to the Leveraged Lease Documents.
          “Leveraged Lease Documents”: the collective reference to the Third
Amended and Restated Facility Lease Agreement dated as of May 7, 1999, between
Geysers Statutory Trust and Geysers Power Company, LLC, the Third Amended and
Restated Participation Agreement dated as of May 7, 1999, among Geysers Power
Company, LLC, Geysers Statutory Trust, State Street Bank and Trust Company of
California, National Association, First Union Trust Company, National
Association, Silverado Geothermal Resources, Inc., Steam Heat Lender Trust and
Newcourt Capital USA Inc. (the “Participation Agreement”), and the Operative
Documents (as defined in the Participation Agreement), as each of the foregoing
has been amended, supplemented or otherwise modified from time to time prior to
the Petition Date or pursuant to Section 6.19.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Notes, the Security and Pledge
Agreement, the Letters of Credit, the L/C Applications, the Orders and any other
instrument or agreement executed and delivered in connection herewith.
          “Loan Parties”: each Debtor that is a party to a Loan Document.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Aggregate Revolving Outstandings, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
          “Majority First Priority Lenders”: at any time, holders of more than
50% of (a) until the Closing Date, the Commitments under the First Priority
Facility then in effect and (b) thereafter, the sum of (i) the aggregate unpaid
principal amount of the First Priority Term Loans then outstanding and (ii) the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Aggregate Revolving Outstandings then outstanding.



--------------------------------------------------------------------------------



 



16

          “Majority Second Priority Lenders”: at any time, holders of more than
50% of (a) until the Closing Date, the Second Priority Term Commitments then in
effect and (b) thereafter, the aggregate unpaid principal amount of the Second
Priority Term Loans then outstanding.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, condition (financial or otherwise), operations, assets or prospects of
the Global Entities taken as a whole, in each case, other than such effects
attributable to the commencement of the Cases or the existence of prepetition
claims and of defaults under such prepetition claims, (b) the validity or
enforceability of the Orders or any of the Loan Documents, or (c) the rights and
remedies of the Lenders, the Fronting Bank, the Administrative Agents, the
Sub-Agent and the Collateral Agent under the Orders and the Loan Documents.
          “Material Environmental Amount”: an amount payable by the Borrower
and/or its Subsidiaries in excess of $1,000,000 for remedial costs, compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof.
          “Material Subsidiaries”: the collective reference to the following
Subsidiaries of the Borrower: the Geysers Entities, Calpine Energy Services
Holdings, Inc., Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN
Energy Services GP, Inc., CPN Energy Services LP, Inc. and Calpine Riverside
Holdings, LLC, and all of their respective direct and indirect Subsidiaries,
excluding, however, the Subsidiaries set forth on Schedule 1.1C; it being
understood that any Subsidiary into which any Material Subsidiary merged or
otherwise consolidated or any Subsidiary to which all or substantially all of
the assets of any Material Subsidiary are transferred or otherwise disposed
shall constitute a Material Subsidiary for all purposes under this Agreement.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Maturity Date”: December 20, 2007.
          “Minimum Liquidity”: at any time, the sum of (a) all unrestricted cash
and Cash Equivalents of the Global Entities at such time and (b) the Available
Revolving Commitment and Available Term Loan Commitments at such time.
          “Minority Banks”: the meaning set forth in Section 11.1(b).
          “Moody’s”: Moody’s Investors Services, Inc.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, commissions, foreign exchange charges to the
extent such proceeds are paid in a currency other than Dollars, amounts required
to be applied to the repayment of Indebtedness secured by a Lien permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event,
amounts required to be applied to the repayment of mandatorily redeemable
preferred Capital Stock permitted



--------------------------------------------------------------------------------



 



17

hereunder, amounts used in respect of any casualty payment to the extent used to
pay actual liabilities or losses in respect of such casualty, and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Non-Excluded Taxes”: the meaning set forth in Section 2.22(a).
          “Non-U.S. Lender”: the meaning set forth in Section 2.22(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Notice”: the giving of notice by the Administrative Agents to the
Borrower and its counsel (as set forth in Section 11.2) that a Default or an
Event of Default has occurred and is continuing.
          “Obligations”: (a) the principal of and interest on the Loans and the
Notes and the Letter of Credit Outstandings, (b) the Fees and all other present
and future, fixed or contingent, obligations and liabilities (monetary or
otherwise) of the Loan Parties to the Lenders, the Fronting Bank, the Collateral
Agent, the Sub-Agent and each Administrative Agent under the Loan Documents,
including without limitation, all costs and expenses payable pursuant to
Section 11.5, (c) interest rate hedging agreements entered into by the Borrower
and any Lender or affiliate thereof and (d) the Cash Management Obligations.
          “Orders”: the collective reference to the Interim Order and the Final
Order.
          “Original Closing Date”: December 23, 2005.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participants”: the meaning set forth in Section 11.6(b).
          “Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001, as amended.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Liens”: Liens permitted to exist under Section 6.2.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as to any Loan Party, the date reflected on
Schedule 3.5 on which such Loan Party filed with the Bankruptcy Court a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code.



--------------------------------------------------------------------------------



 



18

          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Preferred Equity Documents”: the collective reference to the Second
Amended and Restated Limited Liability Company Operating Agreement of CCFC
Preferred Holdings, LLC, the Amended and Restated Certificate of Incorporation
of Calpine CCFC GP, Inc. and the Amended and Restated Certificate of
Incorporation of Calpine CCFC LP, Inc., as each of the foregoing has been
amended, supplemented or otherwise modified from time to time.
          “Prime Rate”: the rate of interest announced by DB, in respect of the
First Priority Facility, and CS, in respect of the Second Lien Term Facility,
from time to time as its prime rate. The Prime Rate is a reference rate and does
not necessarily represent the lowest rate actually charged to any customer. Each
of CS and DB may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
          “Projections”: the meaning set forth in Section 4.1(f).
          “Properties”: the meaning set forth in Section 3.16(a).
          “Purchasing Lender”: the meaning set forth in Section 11.6(c).
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset.
          “Refunded Swingline Loans”: the meaning set forth in Section 2.7(b).
          “Register”: the meaning set forth in Section 11.6(d).
          “Regulation D”: Regulation D of the Board of Governors of the Federal
Reserve System, comprising Part 204 of Title 12, Code of Federal Regulations, as
amended, and any successor thereto.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Global Entity in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 2.17(a) as a result of the delivery of
a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair (or reimburse itself for amounts previously
expended to acquire or repair) assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date, or an amount
contracted to be expended prior to the relevant



--------------------------------------------------------------------------------



 



19

Reinvestment Prepayment Date to acquire or repair (or reimburse itself for
amounts previously expended to acquire or repair) assets useful in the
Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s business (or, in case of any amount contracted to be expended, such
contract has expired or terminated) with all or any portion of the relevant
Reinvestment Deferred Amount.
          “Related Fund”: with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Reorganization Plan”: a plan of reorganization in any of the Cases.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Aggregate Revolving Outstandings
then outstanding.
          “Requirement of Law”: as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or
Financial Officer of the Borrower, but in any event, with respect to financial
matters, a Financial Officer of the Borrower.
          “Restructuring Costs”: non-recurring and other one-time costs incurred
by the Borrower or its Subsidiaries in connection with the reorganization of its
and its Subsidiaries’ business, operations and structure in respect of (a) the
implementation of ongoing operational initiatives, (b) plant closures, plant
“moth-balling” or consolidation, relocation or elimination of offices
operations, (c) related severance costs and other costs incurred in connection
with the termination, relocation and training of employees, (d) legal,
consulting, employee retention and other advisor fees incurred in connection
with the Cases and the related Reorganization Plan and (v) any adequate
protection payments previously consented to by the Administrative Agents.
          “Revolving Commitment”: with respect to each Lender, the commitment of
such Lender to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite its name on Schedule 1.1A under the heading “Revolving
Commitment Amounts” or as may subsequently be set forth in the Register from
time to time, as the same may be reduced from time to time pursuant to
Sections 2.15, 2.16 and 2.17.
          “Revolving Commitment Percentage”: at any time, with respect to each
Lender, the percentage obtained by dividing its Revolving Commitment at such
time by the Total Revolving Commitment at such time or, if no Revolving
Commitments are then in effect, the percentage obtained by



--------------------------------------------------------------------------------



 



20

dividing the aggregate Revolving Loans outstanding of such Lender by the
aggregate Revolving Loans outstanding of all the Lenders at such time; provided
that, in the event that the Revolving Loans are paid in full prior to the
reduction to zero of the total outstanding Revolving Extensions of Credit, the
Revolving Commitment Percentages shall be determined in a manner designed to
ensure that the other outstanding Revolving Extensions of Credit shall be held
by the Lenders on a comparable basis.
          “Revolving Commitment Period”: the period from and including the
Closing Date to but not including the Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Commitment Percentage of the Letter of Credit Outstandings then
outstanding and (c) such Lender’s Revolving Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
          “Revolving Facility”: the Revolving Commitments and the extensions of
credit made thereunder.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: the meaning set forth in Section 2.4.
          “S&P”: Standard & Poor’s Ratings Services.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Second Priority Agent”: the meaning set forth in the preamble to this
Agreement.
          “Second Priority Term Commitment”: with respect to each Second
Priority Lender, the commitment of such Second Priority Term Lender to make
Second Priority Term Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1A under the heading “Second
Priority Term Commitment Amounts” or as may subsequently be set forth in the
Register from time to time, as the same may be reduced from time to time
pursuant to Sections 2.15, 2.16 and 2.17. The aggregate Second Priority Term
Commitments of all Lenders on the Closing Date is $600,000,000.
          “Second Priority Term Facility”: the Second Priority Term Commitments
and the Second Priority Term Loans made thereunder.
          “Second Priority Term Lender”: each Lender that has a Second Priority
Term Commitment or that holds a Second Priority Term Loan.
          “Second Priority Term Loan”: the meaning set forth in Section 2.1.
          “Second Priority Term Percentage”: as to any Second Priority Term
Lender at any time, the percentage which such Lender’s Second Priority Term
Commitment then constitutes of the aggregate Second Priority Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Second Priority Term Loans then outstanding
constitutes of the aggregate principal amount of the Second Priority Term Loans
then outstanding).



--------------------------------------------------------------------------------



 



21

          “Security and Pledge Agreement”: the Amended and Restated Security and
Pledge Agreement, substantially in the form of Exhibit G hereto, among the
Collateral Agent and the Grantors (as defined in the Security and Pledge
Agreement) signatory thereto.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Sub-Agent”: the meaning set forth in the preamble to this Agreement.
          “Subsequent Final Order”: the meaning set forth in Section 5.11(b).
          “Subsequent Interim Order”: the meaning set forth in Section 5.11(b).
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Supermajority Lenders”: at any time, the holders of more than 66-2/3%
of (a) until the Closing Date, the Commitments then in effect and
(b) thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the Total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Aggregate Revolving
Outstandings then outstanding.
          “Superpriority Claim”: a claim against any Loan Party in any of the
Cases which is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code, including a claim pursuant to Section 364(c)(1) of the
Bankruptcy Code.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
          “Swingline Lender”: GE Capital, in its capacity as the lender of
Swingline Loans.
          “Swingline Loans”: the meaning set forth in Section 2.6.
          “Swingline Participation Amount”: the meaning set forth in
Section 2.7(c).



--------------------------------------------------------------------------------



 



22

          “Syndication Agents”: the meaning set forth in the preamble to this
Agreement.
          “Term Commitment”: either of the First Priority Term Commitment or the
Second Priority Term Commitment.
          “Term Commitment Percentage”: at any time, with respect to each
Lender, the percentage obtained by dividing its Term Commitment at such time by
the Total Term Commitment at such time or, if no Term Commitments are then in
effect, the percentage obtained by dividing the aggregate Term Loans outstanding
of such Lender by the aggregate Term Loans outstanding of all the Lenders at
such time.
          “Term Lenders”: the collective reference to the First Priority Term
Lenders and the Second Priority Term Lenders.
          “Term Loans”: the collective reference to the First Priority Term
Loans and the Second Priority Term Loans.
          “Termination Date”: the earliest to occur of (a) the Maturity Date,
(b) forty-five (45) days after entry of the Interim Order (or such later date as
the Administrative Agents may agree to) if the Final Order has not been entered
prior thereto, (c) the effective date of a Reorganization Plan confirmed by the
Bankruptcy Court pursuant to the Confirmation Order in any of the Cases or
(d) the acceleration of the Loans and the termination of the Total Commitment in
accordance with the terms hereof.
          “Total Commitment”: at any time, the sum of the Commitments of all
Lenders at such time.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect. The Total Revolving Commitments on the
Closing Date are $1,000,000,000.
          “Total Term Commitments”: at any time, the aggregate amount of the
First Priority Term Commitments and Second Priority Term Commitments then in
effect.
          “Transferee”: the meaning set forth in Section 11.6(f).
          “Turbine Dispositions”: the Dispositions permitted under
Section 6.5(i).
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
and any amendments or revisions thereof.
          “United States”: the United States of America.
          1.2. Terms Generally. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to Sections, Exhibits and
Schedules shall be deemed references to Sections and subsections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or



--------------------------------------------------------------------------------



 



23

Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted herein. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that for purposes of determining compliance with any covenant set forth
in Section 6, such terms shall be construed in accordance with GAAP as in effect
on the date of this Agreement applied on a basis consistent with the application
used in the Borrower’s audited financial statements referred to in
Section 5.1(a).
          1.3. Delivery of Notices or Receivables. Any reference to a delivery
or notice date that is not a Business Day shall be deemed to mean the next
succeeding day that is a Business Day.
SECTION 2
AMOUNT AND TERMS OF COMMITMENT
          2.1. Term Commitments. Subject to the terms and conditions hereof,
(i) each First Priority Term Lender severally, and not jointly with the other
First Priority Term Lenders, agrees to make a term loan (each, a “First Priority
Term Loan” and collectively, the “First Priority Term Loans”) to the Borrower on
the Closing Date under the First Priority Term Commitment, provided that no
First Priority Term Lender shall be required to make any Term Loan in excess of
such Term Lender’s First Priority Term Commitment then in effect and (ii) each
Second Priority Term Lender severally, and not jointly with the other Second
Priority Term Lenders, agrees to make term loans (each, a “Second Priority Term
Loan” and collectively, the “Second Priority Term Loans”) to the Borrower on the
Closing Date in an amount not to exceed the amount of the Second Priority
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agents in accordance with Sections 2.2 and 2.18. On the Closing
Date, the Term Commitment of each Term Lender shall be permanently reduced by
the amount of Term Loans made by such Term Lender on the Closing Date. Amounts
prepaid on account of the Term Loans may not be reborrowed.
          2.2. Procedure for Term Loan Borrowing. The Borrower may borrow under
the Term Commitments on the Closing Date, provided that such Borrower shall give
the Administrative Agents irrevocable notice (which notice must be received by
the Administrative Agents prior to 12:00 Noon, New York City time, on the
Closing Date, specifying the amount of Term Loans to be borrowed. The Term Loans
made on the Closing Date shall initially be Base Rate Loans and, unless
otherwise agreed by the applicable Administrative Agent in their respective sole
discretion, no Term Loan may be converted into or continued (x) as a Eurodollar
Loan prior to the date that is three Business Days after the Closing Date or
(y) as a Eurodollar Loan having an Interest Period in excess of one week prior
to the date that is the earlier of (A) 30 days after the Closing Date and
(B) completion of the syndication process. Each Borrowing under the Term
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
aggregate applicable Term Commitments are less than $1,000,000, such lesser
amount) or (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the applicable Administrative Agent shall promptly notify each
applicable Term Lender thereof. Each applicable Term Lender will make available
to the applicable Administrative Agent at the Funding Office an amount in
immediately available funds equal to the applicable Term Loan or Term Loans to
be made by such Term Lender prior to 2:00 P.M., New York City time, on the
Closing Date. Such Borrowing will then be made available to the Borrower by the
applicable Administrative Agent as directed by the Borrower in the aggregate
amounts made available to the applicable Administrative Agent by the Lenders in
like funds as received by the Administrative Agent.



--------------------------------------------------------------------------------



 



24

          2.3. Repayment of First Priority Term Loans. The First Priority Term
Loan of each First Priority Term Lender shall mature in eight consecutive
quarterly installments, each of which shall be in an amount equal to such
Lender’s First Priority Term Percentage multiplied by the amount set forth below
opposite such installment:

          Installment   Principal Amount
March 31, 2006
  $ 875,000  
June 30, 2006
  $ 875,000  
September 30, 2006
  $ 875,000  
December 31, 2006
  $ 875,000  
March 31, 2007
  $ 875,000  
June 30, 2007
  $ 875,000  
September 30, 2007
  $ 875,000  
Maturity Date
  Balance

          2.4. Revolving Commitments. Pursuant to the Existing Credit Agreement,
prior to the Closing Date, the Revolving Lenders made revolving loans to the
Borrower (the “Existing Revolving Loans”) and on the Closing Date, no Existing
Revolving Loans are outstanding. Subject to the terms and conditions hereof,
each Revolving Lender, severally and not jointly with the other Revolving
Lenders, agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Commitment Percentage
of the then Aggregate Revolving Outstandings, does not exceed the amount of such
Lender’s Revolving Commitment in effect at such time as at the date such Loan is
to be made. During the Revolving Commitment Period, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in the accordance with the terms and conditions
hereof. The Revolving Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agents and the Sub-Agent in accordance with Sections 2.5 and 2.18.
          2.5. Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agents
and the Sub-Agent irrevocable notice (which notice must be received by the
Administrative Agents and the Sub-Agent prior to 12:00 Noon, New York City time
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans or (b) on the same Business Day of the requested Borrowing
Date, in the case of Base Rate Loans), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Each
Borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the
then Available Revolving Commitments are less than $1,000,000, such lesser
amount) or (y) in the case of Eurodollar Loans, $5,000,000 or a multiple of
$1,000,000 in excess thereof, provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
Base Rate Loans in other amounts pursuant to Section 2.7. Upon receipt of any
such notice from the Borrower, the Sub-Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its
Revolving Commitment Percentage of each Borrowing available to the Sub-Agent at
the Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Sub-Agent. Such
Borrowing will then be made available to the Borrower by the Sub-Agent as
directed by the



--------------------------------------------------------------------------------



 



25

Borrower in the aggregate amounts made available to the Sub-Agent by the Lenders
and in like funds as received by the Sub-Agent.
          2.6. Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Termination Date
and the first date after such Swingline Loan is made that is the fifteenth
(15th) or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is borrowed, the Borrower shall repay all Swingline Loans then outstanding.
          2.7. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$1,000,000 or a whole multiple thereof. Not later than 5:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Sub-Agent at the Funding Office
an amount in immediately available funds equal to the amount of the Swingline
Loan to be made by the Swingline Lender. The Sub-Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in an account of the Borrower specified in writing to
the Swingline Lender on such Borrowing Date in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one
(1) Business Day’s notice given by the Swingline Lender no later than 12:00
Noon, New York City time, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Lender’s Revolving Commitment Percentage of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Revolving Lender shall make
the amount of such Revolving Loan available to the Sub-Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one (1) Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Sub-Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the First Priority Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans.



--------------------------------------------------------------------------------



 



26

          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), if for any reason, as determined by the
Swingline Lender in its sole discretion, Revolving Loans may not be made as
contemplated by Section 2.7(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Commitment Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          2.8. Letters of Credit. (a) Subject to the terms and conditions
hereof, the Borrower may request the Fronting Bank, from time to time during the
Revolving Commitment Period, to issue, and subject to the terms and conditions
contained herein, the Fronting Bank agrees, in reliance on the agreements of the
other Lenders set forth in Section 2.8(e), to issue, for the account of the
Borrower, one or more Letters of Credit; provided that (i) no Letter of Credit
shall be issued if after giving effect to such issuance, (A) the Letter of
Credit Outstandings would exceed the L/C Commitment or (B) the Aggregate
Revolving Outstandings would exceed the Total Revolving Commitment; and (ii) no
Letter of Credit shall be issued if the Fronting Bank shall have received notice
from the First Priority Agent, the Sub-Agent or the Required Lenders (and a copy
of such notice shall be delivered to the Borrower) that the conditions to such
issuance have not been met.
          (b) Each Letter of Credit shall be denominated in Dollars and expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit with a one year term may provide for the
renewal thereof for additional one year periods (which, in no event, shall
extend beyond the date described in the foregoing clause (y)); provided,
further, that if the Termination Date occurs prior to the expiration of any
Letter of Credit, and provisions, satisfactory to the Fronting Bank, for the
treatment of such Letter of Credit as a letter of credit under a successor
credit facility have not been agreed upon, the Borrower shall, on or prior to
the Termination Date, cause all such Letters of Credit to be replaced and
returned to the Fronting Bank undrawn and marked “cancelled” or to the extent
that the Borrower is unable to so replace and return any Letter(s) of Credit,
such Letter(s) of Credit shall be secured by a “back



--------------------------------------------------------------------------------



 



27

to back” letter of credit satisfactory to the Fronting Bank, or cash
collateralized in an amount equal to 105% of the face amount of such Letter(s)
of Credit by the deposit by the Borrower of cash in such percentage amount into
the L/C Cash Collateral Account. Such cash shall be remitted to the Borrower
upon the expiration, cancellation or other termination or satisfaction of all
Obligations hereunder.
          (c) Each Letter of Credit shall be subject to the ISP and, to the
extent not inconsistent therewith, the laws of the state under whose laws each
Letter of Credit is issued, as applicable. The Fronting Bank shall not at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Fronting Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law. The Borrower shall pay to the
Fronting Bank, in addition to such other fees and charges as are specifically
provided for in Section 2.26, such fees and charges in connection with the
issuance, amendment and processing of the Letters of Credit issued by the
Fronting Bank as are customarily imposed by the Fronting Bank from time to time
in connection with letter of credit transactions.
          (d) If any drawing shall be presented for payment under any Letter of
Credit (which shall be pursuant to a sight drawing), the Fronting Bank shall
promptly notify the Borrower of the date and amount thereof. Drawings paid under
each Letter of Credit shall be reimbursed by the Borrower in immediately
available funds not later than the date a drawing is paid (or the next Business
Day if the Borrower receives notice of such drawing after 12:00 Noon, New York
City time), on the date that the drawing is paid and shall bear interest from
the date the drawing is paid until the drawing is reimbursed in full at a rate
per annum equal to the Base Rate plus Applicable Margin for Revolving Loans; it
being understood that no interest shall accrue to the extent the Fronting Bank
receives payment prior to 12:00 Noon, New York City time, on the date the
drawing is paid. The Borrower shall effect such reimbursement (x) if such draw
occurs prior to the Termination Date, in cash or through a Borrowing of Base
Rate Loans without the satisfaction of the conditions precedent set forth in
Section 4.2 and which Borrowing shall be effected without the need for a request
therefor from the Borrower or (y) if such draw occurs on or after the
Termination Date, in cash. Each Lender agrees to make the Loans described in
clause (x) of the preceding sentence notwithstanding a failure to satisfy the
conditions precedent set forth in Section 4.2.
          (e) Immediately upon the issuance of any Letter of Credit by the
Fronting Bank, the Fronting Bank shall be deemed to have sold to each Lender
other than the Fronting Bank, and each such other Lender shall be deemed
unconditionally and irrevocably to have purchased from the Fronting Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Revolving Commitment Percentage, in such Letter of
Credit, each drawing thereunder and the obligations of the Loan Parties under
this Agreement with respect thereto. Upon any change in the Revolving
Commitments pursuant to Section 11.6, it is hereby agreed that with respect to
all Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Revolving Commitment
Percentages of the assigning and assignee Lenders. Any action taken or omitted
by the Fronting Bank under or in connection with a Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct as determined
in a final and non-appealable decision of a court of competent jurisdiction,
shall not create for the Fronting Bank any resulting liability to any other
Lender.
          (f) In the event that the Fronting Bank makes any payment under any
Letter of Credit and the Borrower shall not have reimbursed such amount in full
to the Fronting Bank pursuant to Section 2.8(d), the Fronting Bank shall
promptly notify the First Priority Agent and the Sub-Agent, and the Sub-Agent
shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Fronting Bank the amount of such
Lender’s Revolving Commitment Percentage of such unreimbursed payment in same
day funds. If the Fronting Bank so notifies the



--------------------------------------------------------------------------------



 



28

Administrative Agents, and the Sub-Agent so notifies the Lenders prior to
11:00 A.M., New York City time, on any Business Day, each Lender shall make
available to the Fronting Bank such Lender’s Revolving Commitment Percentage of
the amount of such payment on such Business Day in same day funds and if such
notice is received after such time period, each Lender shall make such payment
on the next succeeding Business Day in same day funds). If and to the extent any
such Lender shall not have so made its Revolving Commitment Percentage of the
amount of such payment available to the Fronting Bank, such Lender agrees to pay
to the Fronting Bank, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Fronting Bank at a rate equal to the effective rate for overnight funds in New
York as reported by the Federal Reserve Bank of New York for such day (or, if
such day is not a Business Day, the next preceding Business Day). The failure of
any Lender to make available to the Fronting Bank its Revolving Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to make available to the Fronting Bank its
Revolving Commitment Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no Lender shall be responsible for the
failure of any other Lender to make available to the Fronting Bank such other
Lender’s Revolving Commitment Percentage of any such payment. Whenever the
Fronting Bank receives a payment of a reimbursement obligation as to which it
has received any payments from the Lenders pursuant to this paragraph, the
Fronting Bank shall pay to each Lender which has paid its Revolving Commitment
Percentage thereof, in same day funds, an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
          2.9. Issuance of Letters of Credit. The Borrower may from time to time
request that the Fronting Bank issue or amend a Letter of Credit by delivering
to the Fronting Bank and the Administrative Agents a request substantially in
the form of Exhibit F (a “Letter of Credit Request”) and such other
certificates, documents and other papers and information as the Fronting Bank
may reasonably request. Upon receipt of a Letter of Credit Request, the Fronting
Bank agrees to promptly process each such request and the certificates,
documents, L/C Application and other papers and information delivered to it
therewith in accordance with its customary procedures and shall issue the Letter
of Credit requested thereby (but in no event shall the Fronting Bank be required
to issue any Letter of Credit earlier than two (2) Business Days after its
receipt of the Letter of Credit Request therefor and all such other
certificates, documents, L/C Application and other papers and information
relating thereto and unless such terms and conditions of the requested Letter of
Credit are commercially customary) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Fronting Bank and the Borrower. Promptly after the issuance or amendment of a
Letter of Credit, the Fronting Bank shall notify the Borrower and the
Administrative Agents, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such Letter of Credit or amendment. Upon
receipt of such notice, the First Priority Agent shall promptly notify each
Lender, in writing, of such Letter of Credit or amendment and if so requested by
a Lender, the First Priority Agent shall furnish such Lender with a copy of such
Letter of Credit or amendment.
          2.10. Nature of Letter of Credit Obligations Absolute. The Borrower’s
obligations in respect of the Letter of Credit Outstandings shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including without limitation:
(i) any lack of validity or enforceability of any Letter of Credit; (ii) the
existence of any claim, set-off, defense or other right which the Borrower may
have at any time against a beneficiary of any Letter of Credit or against any of
the Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by the Fronting
Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of the Letter
of Credit, except payment resulting from the gross negligence or willful
misconduct, as determined in a final and nonappealable decision of a court



--------------------------------------------------------------------------------



 



29

of competent jurisdiction, of the Fronting Bank; or (v) the fact that any
Default or Event of Default shall have occurred and be continuing.
          2.11. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the applicable Administrative Agent or, in
the case of Revolving Loans, the Sub-Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Termination
Date. The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.12.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) Each Administrative Agent or, in the case of Revolving Loans, the
Sub-Agent shall, in respect of the relevant Facilities, record in the Register,
with separate sub-accounts for each Lender, (i) the amount and Borrowing Date of
each Loan made hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any payment received by the Administrative Agents
or the Sub-Agent, as applicable, hereunder from the Borrower and each Lender’s
Commitment Percentage thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.11(b) and (c) shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender, either Administrative Agent or the
Sub-Agent to maintain the Register or any such account, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.
          2.12. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate from time to time plus the Applicable Margin.
          (c) Notwithstanding the foregoing, at any time after the occurrence
and during the continuance of an Event of Default, the outstanding Obligations
shall bear interest at a rate per annum equal to the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% (or in the case of any such amounts that do not otherwise bear interest, the
rate applicable to Base Rate Loans under the relevant Facility plus 2% or, in
the case of any such amounts that do not relate to a particular Facility, the
rate then applicable to Base Rate Loans under the Revolving Facility plus 2%).
          (d) Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.13. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest



--------------------------------------------------------------------------------



 



30

thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The applicable Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The applicable Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate in respect of an applicable
Facility by an Administrative Agent pursuant to any provision of this Agreement
shall be conclusive and binding on the Borrower and the Lenders in the absence
of manifest error. Such Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by
such Administrative Agent in determining any interest rate hereunder.
          2.14. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the applicable Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or
     (b) the applicable Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period in good faith by such Required Lenders will not adequately
and fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
such Administrative Agent shall give telecopy or telephonic notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agents and the
Borrower. Until such notice has been withdrawn by the applicable Administrative
Agent, no further Eurodollar Loans hereunder shall be made or continued as such,
nor shall the Borrower have the right to convert Loans hereunder to Eurodollar
Loans.
          2.15. Optional Termination or Reduction of Revolving Commitment. Upon
not less than three (3) Business Days’ prior written notice to the
Administrative Agents and the Sub-Agent, the Borrower may at any time, without
premium or penalty, in whole permanently terminate, or from time to time in part
permanently reduce, the Total Revolving Commitments; provided that no such
termination or reduction of the Total Revolving Commitments shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans,
the Aggregate Revolving Outstandings at such time would exceed the Total
Revolving Commitments. Each such partial reduction of the Total Revolving
Commitments shall be in the principal amount of $1,000,000 or a whole multiple
thereof. Simultaneously with any termination or reduction of the Total Revolving
Commitments, the Borrower shall pay to the Sub-Agent for the account of each
Lender the Commitment Fee accrued on the amount of the Revolving Commitments of
such Lender so terminated or reduced through the date thereof. Any reduction of
the



--------------------------------------------------------------------------------



 



31

Total Revolving Commitment pursuant to this Section 2.15 shall be applied pro
rata in accordance with each Lender’s Revolving Commitment Percentage to reduce
the Revolving Commitment of each such Lender.
          2.16. Optional Prepayment of Loans. Subject to the provisos below, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agents and, in the case of the Revolving Loans, the Sub-Agent
prior to 10:00 A.M., New York City time on the same Business Day, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.23;
provided, further, that any optional prepayment of the Second Priority Term
Loans pursuant to this Section 2.16 shall be accompanied by a prepayment premium
equal to (x) 2% of the principal amount of such prepayment if such prepayment
occurs on or before the six-month anniversary of the Original Closing Date and
(y) 1% of the principal amount of such prepayment if such prepayment occurs
after the six-month anniversary of the Original Closing Date, but on or before
the one year anniversary of the Original Closing Date. Upon receipt of any such
notice of prepayment the applicable Administrative Agent or, in the case of the
Revolving Facility, the Sub-Agent shall notify each relevant Lender thereof on
the date of receipt of such notice. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Base Rate Loans) accrued interest to such
date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof. Any prepayments
pursuant to this Section 2.16 shall be applied, first, to the prepayment of the
First Priority Term Loans until paid in full and, second, to the Second Priority
Term Loans. The application of any prepayment pursuant to this Section 2.16
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans.
          2.17. Mandatory Prepayment; Commitment Reduction. (a) If on any date
any Global Entity shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, subject to the proviso below or unless a Reinvestment
Notice shall be delivered in respect thereof, such Global Entity shall, or a
Loan Party shall cause such Global Entity to, pay within one (1) Business Day
after receipt by such Global Entity such Net Cash Proceeds directly to the
applicable Administrative Agent to be applied toward the prepayment of the Term
Loans and the reduction of the Revolving Commitments as set forth in
Section 2.17(b); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$50,000,000 in the aggregate during the term of this Agreement, (ii) the
aggregate Net Cash Proceeds of Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed (A)
$25,000,000 in the aggregate during the term of this Agreement if the subject of
such Recovery Events are assets owned by the Geysers Entities and (B)
$150,000,000 in the aggregate during the term of this Agreement if the subject
of such Recovery Events are assets owned by Global Entities other than the
Geysers Entities, (iii) on each Reinvestment Prepayment Date, an amount equal to
the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event shall be applied toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.17(b) and (iv) the
Borrower shall not be required pursuant to this Section 2.17(a) to apply (x)
$100,000,000 in the aggregate during the term of this Agreement of Net Cash
Proceeds of any Asset Sale permitted under Section 6.5(j) and (k), any Turbine
Disposition or any Asset Sale of property of any Global Entity that is not a
Credit Party or an unconsolidated Subsidiary and (y) Net Cash Proceeds of any
Turbine Dispositions of less than $200,000,000, in the aggregate.



--------------------------------------------------------------------------------



 



32

          (b) Amounts to be applied in connection with prepayments of the Loans
and Commitment reductions made pursuant to Section 2.17(a) shall be applied,
first, to the prepayment of the First Priority Term Loans (in accordance with
Section 2.20(b)) until the First Priority Term Loans are paid in full, second,
to reduce permanently the Revolving Commitments until the Total Revolving
Commitments are reduced to $750,000,000 and, third, to the prepayment of the
Second Priority Term Loans until paid in full. Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Aggregate Revolving
Outstandings exceed the amount of the Total Revolving Commitments as so reduced.
The application of any prepayment pursuant to Section 2.17 shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans; provided, however, in
connection with any such prepayments of the Term Loans pursuant to Section
2.17(a), such prepayments shall be applied on a pro rata basis to the then
outstanding applicable Term Loans being prepaid irrespective of whether such
outstanding Term Loans are Base Rate Loans or Eurodollar Loans; provided, that
if no Lender exercises the right to waive such prepayment pursuant to
Section 2.17(e), then, with respect to such prepayment, the amount of such
prepayment shall be applied first to Term Loans that are Base Rate Loans to the
full extent thereof before application to Term Loans that are Eurodollar Loans
in a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.23. Each prepayment of the Loans under
Section 2.17 (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
          (c) Upon the Termination Date, the Total Commitment shall
automatically terminate in full and the Borrower shall pay the Loans in full
(including all accrued and unpaid interest thereon, Fees and other Obligations
in respect thereof) and, if there are any Letter of Credit Outstandings
constituting undrawn Letters of Credit, the Borrower shall replace such
Letter(s) of Credit, provide a “back-to-back” letter of credit acceptable to the
Fronting Bank or collateralize such Letter of Credit Outstandings, in each case
in the manner set forth in Section 2.8(b).
          (d) On the Closing Date, the Borrower shall pay the Existing Revolving
Loans in full with the proceeds of the Term Loans, without a corresponding
permanent reduction of the Total Revolving Commitments.
          (e) Notwithstanding anything to the contrary in Section 2.17(b) or
2.20, with respect to the amount of any mandatory prepayment described in
Section 2.17 (such amount, the “Prepayment Amount”), the Borrower will, on the
date specified in Section 2.17 for such prepayment, give the Administrative
Agents telephonic notice (promptly confirmed in writing) requesting that the
First Priority Agent prepare and provide to each First Priority Term Lender a
notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Borrower, the First Priority
Agent will send to each First Priority Term Lender a Prepayment Option Notice,
which shall be substantially in the form of Exhibit I, and shall include an
offer (“Offer”) by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is ten (10) Business Days after the date of the
Prepayment Option Notice, the relevant First Priority Term Loans of such Lender
by an amount equal to the portion of the Prepayment Amount indicated in such
Lender’s Prepayment Option Notice. Each First Priority Term Lender may accept or
reject the Offer contained in the Prepayment Option Notice. With respect to
First Priority Term Lenders accepting such Offer, on the Mandatory Prepayment
Date, the First Priority Agent shall pay to the relevant First Priority Lenders
the aggregate amount necessary to prepay that portion of the outstanding
relevant First Priority Term Loans in respect of which such Lenders have
accepted prepayment as described above. Any First Priority Term Lenders
rejecting such Offer must, as soon as practicable, but in no event later than
five (5) Business Days after receipt of the Prepayment Option Notice, give the
First Priority Agent telephonic notice (promptly confirmed in writing) of such
rejection and the First Priority Agent will give the Borrower corresponding
telephonic notice (promptly confirmed in writing) and the amounts equal to the
portion of the Prepayment Amount



--------------------------------------------------------------------------------



 



33

indicated in such First Priority Term Lenders’ Prepayment Option Notice will be
used on the applicable Mandatory Prepayment Date to reduce the Revolving
Commitments and repay the Second Priority Term Loans in accordance with
Section 2.17(b). Notwithstanding anything to the contrary contained in
Section 2.17(b) or 2.20, with respect to the Prepayment Amount, the Borrower
will, on the date specified in Section 2.17 for such prepayment or no later than
five (5) Business Days after the applicable Mandatory Prepayment Date with
respect to any amount rejected by the First Priority Term Lenders and to be
applied to the prepayment of the Second Priority Term Loans in accordance with
the immediately preceding sentence, give the Administrative Agents telephonic
notice (promptly confirmed in writing) requesting that the Second Priority Agent
prepare and provide to each Second Priority Lender a Prepayment Option Notice.
As described above, the Second Priority Agent will send to each Second Priority
Lender a Prepayment Option Notice, which shall include an Offer by the Borrower
to prepay on the Mandatory Prepayment Date the relevant Second Priority Term
Loans of such Lender by an amount equal to the portion of the Prepayment Amount
indicated in such Lender’s Prepayment Option Notice. Each Second Priority Term
Lender may accept or reject the Offer contained in the Prepayment Option Notice.
With respect to Second Priority Term Lenders accepting such Offer, on the
Mandatory Prepayment Date, the First Priority Agent shall pay to the relevant
Second Priority Lenders the aggregate amount necessary to prepay that portion of
the outstanding relevant Second Priority Term Loans in respect of which such
Lenders have accepted prepayment as described above. Any Second Priority Term
Lenders rejecting such offer must, as soon as practicable, but in no event later
than five (5) Business Days after receipt of the Prepayment Option Notice, give
the Administrative Agents, telephonic notice (promptly confirmed in writing) of
such rejection and the Second Priority Agent will give the Borrower telephonic
notice of the same (promptly confirmed in writing), and the amounts equal to the
portion of the Prepayment Amount indicated in such Second Priority Term Lenders’
Prepayment Option Notice will be used to repay Revolving Loans, provided that
such repayments of the Revolving Loans shall not reduce the Total Revolving
Commitments.
          2.18. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agents and, in the case of the Revolving Loans, the Sub-Agent
prior irrevocable notice, in substantially the form attached hereto as
Exhibit K, of such election no later than 12:00 Noon, New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to Eurodollar Loans by giving the Administrative Agents and, in
the case of the Revolving Loans, the Sub-Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the third (3rd)
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the applicable
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the applicable Administrative Agent
or, in the case of the Revolving Loans, the Sub-Agent shall promptly notify each
relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agents or, in the case of the Revolving
Loans, the Sub-Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the applicable Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such



--------------------------------------------------------------------------------



 



34

continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the applicable
Administrative Agent or, in the case of the Revolving Loans, the Sub-Agent shall
promptly notify each relevant Lender thereof.
          2.19. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.
          2.20. Pro Rata Treatment, Etc. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
or ticking fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective First Priority Term Percentages, Second
Priority Term Percentages or Revolving Commitment Percentages, as the case may
be, of the relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal and interest on (x) the First Priority Term Loans shall be
made pro rata according to the respective outstanding principal amount of the
First Priority Term Loans then held by the First Priority Term Lenders (except
as otherwise provided in Section 2.17(e)) and (y) the Second Priority Term Loans
shall be made pro rata according to the respective outstanding principal amount
of the Second Priority Term Loans then held by the Second Priority Term Lenders
(except as otherwise provided in Section 2.17(e)). The amount of each principal
prepayment of the First Priority Term Loans shall be applied to reduce the then
remaining installments of First Priority Term Loans in reverse order of
maturity. The amount of each principal prepayment of the Second Priority Term
Loans shall be applied to reduce the outstanding amount of Second Priority Term
Loans pro rata based upon the respective then remaining principal amounts
thereof.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal or interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
          (d) All payments by the Borrower hereunder and under the Notes shall
be made in Dollars in immediately available funds at the Funding Office of the
applicable Administrative Agent or, in the case of the Revolving Loans, the
Sub-Agent by 2:00 P.M., New York City time, on the date on which such payment
shall be due, provided that if any payment hereunder would become due and
payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid in full.
          (e) Unless the applicable Administrative Agent or, in the case of the
Revolving Loans, the Sub-Agent shall have been notified in writing by any Lender
prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to such Administrative Agent
or, in the case of the Revolving Loans, the Sub-Agent, such Administrative Agent
or the Sub-Agent, as applicable, may assume that such Lender is making such
amount available to such Administrative Agent or the Sub-Agent, as applicable,
and such Administrative Agent or the Sub-Agent, as applicable, may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such amount is not made available the applicable Administrative Agent or the
Sub-Agent, as



--------------------------------------------------------------------------------



 



35

applicable, by the required time on the Borrowing Date therefor, such Lender
shall pay to such Administrative Agent or the Sub-Agent, as applicable, on
demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by such
Administrative Agent or the Sub-Agent, as applicable, in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to such Administrative Agent or the Sub-Agent,
as applicable. A certificate of the applicable Administrative Agent or the
Sub-Agent, as applicable, submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the applicable
Administrative Agent or the Sub-Agent, as applicable, by such Lender within
three (3) Business Days after such Borrowing Date, such Administrative Agent or
the Sub-Agent, as applicable, shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Base Rate Loans under the
relevant Facility, on demand, from the Borrower, such recovery to be without
prejudice to the rights of the Borrower against any such Lender.
          (f) Unless the applicable Administrative Agent or, in the case of the
Revolving Loans, the Sub-Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to such Administrative
Agent or the Sub-Agent, as applicable, such Administrative Agent or the
Sub-Agent, as applicable, may assume that the Borrower is making such payment,
and such Administrative Agent, or the Sub-Agent, as applicable, may, but shall
not be required to, in reliance upon such assumption, make available to the
Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to such Administrative Agent or the Sub-Agent, as
applicable, by the Borrower within three (3) Business Days after such due date,
such Administrative Agent or the Sub-Agent, as applicable, shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of either Administrative
Agent, the Sub-Agent or any Lender against the Borrower.
          2.21. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.22 and
changes in the rate of tax on the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit or Swingline Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon



--------------------------------------------------------------------------------



 



36

its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the applicable Administrative Agent) of the
event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the applicable
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
applicable Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than 180 days prior to the date that such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 days period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          2.22. Taxes. (a) All payments made by the Borrower under this
Agreement and the other Loan Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, gross
receipt taxes (imposed in lieu of net income taxes) and franchise taxes (imposed
in lieu of net income taxes) imposed on either Administrative Agent, the
Sub-Agent, the Fronting Bank or any Lender as a result of a present or former
connection between such Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Administrative Agent, the Sub-Agent, the Fronting Bank or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to either Administrative Agent, the Sub-Agent, the
Fronting Bank or any Lender hereunder, the amounts so payable to such
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender shall be
increased to the extent necessary to yield to such Administrative Agent, the
Sub-Agent, the Fronting Bank or such Lender (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement, provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of



--------------------------------------------------------------------------------



 



37

assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
applicable Administrative Agent for its own account or for the account of the
Sub-Agent, the Fronting Bank or the relevant Lender, as the case may be, a
certified copy of an original official receipt received, if any, by the Borrower
or other documentary evidence showing payment thereof. If the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the applicable Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Administrative Agent and the Sub-Agent, the Fronting Bank or the Lenders
for any such taxes and for any incremental taxes, interest or penalties that may
become payable by such Administrative Agent or the Sub-Agent, the Fronting Bank
or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the applicable Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8ECI or W-81MY (and all necessary attachments), or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit J and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
applicable Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          (f) If an Administrative Agent, the Sub-Agent, the Fronting Bank or
any Lender determines, in its sole discretion, that it has received a refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.22, it shall pay over such refund to the Borrower
(but only



--------------------------------------------------------------------------------



 



38

to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.22 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Administrative Agent, the Sub-Agent, the Fronting Bank or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Administrative Agent or such Lender in the event such
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agents, the Sub-Agent, the
Fronting Bank or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.23. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
180 days period shall be extended to include the period of such retroactive
effect. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
          2.24. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.21 or 2.22(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.21 or 2.22(a).



--------------------------------------------------------------------------------



 



39

          2.25. Fees. (a) The Borrower shall pay to the Sub-Agent, for the
account of each Revolving Lender, a commitment fee (the “Commitment Fee”) for
the period commencing on the Original Closing Date to the Termination Date,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable monthly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Original Closing Date.
          (b) The Borrower agrees to pay to the Administrative Agents, DBSI and
CS the fees in the amounts and on the dates as set forth in any fee agreements
with the Administrative Agents, CS and DBSI and to perform any other obligations
contained therein.
          2.26. Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit (a) to the Sub-Agent on behalf of (i) the Revolving
Lenders, a fee calculated from and including the date of issuance of such Letter
of Credit to the expiration or termination date of such Letter of Credit at the
rate per annum of 2.25% on the face amount of such Letter of Credit and (b) to
the Fronting Bank a fee of 0.25% on the face amount of such Letter of Credit for
the issuance, amendment and processing referred to in Section 2.8(c). Accrued
fees described in the foregoing sentence of this Section in respect of each
Letter of Credit shall be due and payable in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.
          2.27. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the applicable Administrative Agent or the
Sub-Agent, as the case may be (for the respective accounts of the applicable
Administrative Agent, the Sub-Agent, the Fronting Bank and the Lenders), as
provided herein. Once paid, none of the Fees shall be refundable under any
circumstances.
          2.28. Priority and Liens. (a) The Loan Parties hereby covenant,
represent and warrant that, upon entry of the Interim Order (or the Final Order,
as applicable), the Obligations of the Loan Parties hereunder and under the
other Loan Documents and the Interim Order (or the Final Order, as applicable),
(i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute allowed Superpriority Claims, (ii) pursuant to Section 364(c)(2) of
the Bankruptcy Code, shall be secured by a perfected first priority Lien on, and
security interest in, all present and after-acquired property of the Debtors not
subject to a valid, perfected and non-avoidable lien or security interest in
existence on the Petition Date or to a valid lien in existence on the Petition
Date that is perfected subsequent to the Petition Date as permitted by
Bankruptcy Code Section 546(b) (but excluding the Borrower’s and the Guarantors’
rights in respect of avoidance actions under the Bankruptcy Code and the
proceeds thereof); and (iii) pursuant to Section 364(c)(3) of the Bankruptcy
Code, shall be secured by a perfected junior Lien on, and security interest in,
all present and after-acquired property of the Debtors that is otherwise subject
to a valid, perfected and non-avoidable lien or security interest in existence
on the Petition Date or a valid lien in existence on the Petition Date that is
perfected subsequent to the Petition Date as permitted by Bankruptcy Code
Section 546(b), subject and subordinate in each case with respect to subclauses
(i) through (iii) above, only to, in the event of the occurrence and during the
continuance of an Event of Default, the payment of (A) unpaid fees and expenses
of professionals retained by the Debtors or any official committee (each a
“Committee”) appointed in accordance with Section 1102 of the Bankruptcy Code
and the reasonable expenses of members of the Committee of unsecured creditors
or otherwise that are (I) incurred prior to the occurrence and continuance of an
Event of Default and (II) allowed by the Bankruptcy Court, at any time, under
sections 105(a), 330 and 331 of the Bankruptcy Code, (B) unpaid fees and
expenses of professionals retained by the Debtors or any Committee and the
reasonable expenses of members of the Committee of unsecured creditors up to an
aggregate amount not to exceed $25,000,000 that (I) are incurred after the
occurrence and during the continuance of an Event of Default and (II) allowed by
the Bankruptcy Court, at any time, under Sections 105(a), 330 and 331 of the
Bankruptcy Code or otherwise, (C) in the event of a conversion of the Cases, the
reasonable fees and



--------------------------------------------------------------------------------



 



40

expenses of a chapter 7 trustee under section 726(b) of the Bankruptcy Code in
an amount not exceeding $2,000,000, and (D) fees required to be paid to the
Clerk of the Bankruptcy Court and to the Office of the United States Trustee
under 28 U.S.C. §1930(a) (collectively, the “Carve-Out”), provided, however that
the Carve-Out shall not include any fees or expenses incurred in challenging the
Liens or Superpriority Claims of the Collateral Agent, Administrative Agents or
Lenders granted under this Agreement, the Security and Pledge Agreement and the
Orders (it being understood that, in the event of a liquidation of the
Borrower’s and the other Debtors’ estates an amount equal to the Carve-Out shall
be reserved from the proceeds of such liquidation, or from cash held in the
estates at such time, and held in a segregated account prior to the making of
the distributions); provided, further, however, no Loan Party shall be required
to pledge to the Collateral Agent (i) in excess of 65% of the voting Capital
Stock of its direct Foreign Subsidiaries or any of the Capital Stock or
interests of its indirect Foreign Subsidiaries if adverse tax consequences would
result to the Borrower from such pledge, (ii) the Capital Stock of Calpine
Pasadena Cogeneration, Inc. and Calpine Texas Cogeneration, Inc., to the extent
the pledge thereof is prohibited by the documents governing the leveraged lease
transaction under which Pasadena Cogeneration L.P. is the facility lessee, and
such entities are not Debtors, (iii) the Capital Stock of Androscoggin Energy,
LLC, Bethpage Energy Center 3, LLC, Calpine Canada Energy Finance ULC, Calpine
Canada Energy Ltd., Calpine Merchant Services Company, Inc., Calpine Newark,
LLC, Calpine Parlin, LLC and CPN Insurance Corporation or (iv) the stock of any
Subsidiary that is not a Debtor owned by any Subsidiary that becomes a Debtor
after the Closing Date to the extent such pledge would constitute a default
under project documents, result in a right of refusal, call or put options being
activated, or to the extent such entity is a debtor in another bankruptcy case
in another jurisdiction, or insurance company or such grant of a security
interest is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument, other document or any applicable shareholder or
similar agreement relating thereto or conflicts with any applicable law. For
clarity, the Administrative Agents and Lenders agree that so long as no Event of
Default shall have occurred and be continuing, the Debtors shall be permitted to
pay compensation and reimbursement of fees and expenses allowed and payable
under Bankruptcy Code Sections 105(a), 330, and 331, as the same may be due and
payable, and neither such amounts nor any retainers paid to the professionals
retained by the Debtors or any Committee, nor any fees, expenses, indemnities or
other amounts paid to any Agent, Lender or their respective attorneys and agents
under this Agreement, shall reduce the Carve-Out, provided, that nothing herein
shall be construed to impair the ability of any party to object to any of the
fees, expenses, reimbursement or compensation described in clauses (ii) and
(iii) above, and provided, further, that cash or other amounts on deposit in the
L/C Cash Collateral Account shall not be subject to the Carve-Out.
          (b) As to all Collateral, each Loan Party hereby assigns and conveys
as security, grants a security interest in, hypothecates, mortgages, pledges and
sets over unto the Collateral Agent all of the right, title and interest of the
Borrower and such Guarantor in all of such Collateral. The Borrower and each
Guarantor acknowledges that, pursuant to the Orders, the Liens granted in favor
of the Collateral Agent (on behalf of the Lenders) in all of the Collateral
shall be perfected without the recordation of any Uniform Commercial Code
financing statements, notices of Lien or other instruments. The Borrower and
each Guarantor further agrees that (a) the Collateral Agent shall have the
rights and remedies set forth in the Security and Pledge Agreement in respect of
the Collateral and (b) if requested by the Collateral Agent, the Borrower and
each of the Guarantors shall enter into separate security agreements, pledge
agreements and fee and leasehold mortgages with respect to such Collateral on
terms reasonably satisfactory to the Collateral Agent.
          2.29. Security Interest in L/C Cash Collateral Account. Pursuant to
Section 364(c)(2) of the Bankruptcy Code, the Loan Parties hereby assign and
pledge to the Collateral Agent (for the benefit of the Lenders and as security
for the Obligations), and hereby grant to the Collateral Agent (for the benefit
of the Lenders) a first priority security interest, senior to all other Liens,
if any, in all of the Loan



--------------------------------------------------------------------------------



 



41

Parties’ right, title and interest in and to the L/C Cash Collateral Account and
any direct investment of the funds contained therein.
          2.30. Payment of Obligations. Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents, the Lenders shall be entitled to immediate payment
of such Obligations without further application to or order of the Bankruptcy
Court.
          2.31. No Discharge; Survival of Claims. The Borrower and each
Guarantor agrees that to the extent its Obligations hereunder are not satisfied
in full, (a) its Obligations arising hereunder shall not be discharged by the
entry of a Confirmation Order (and each Loan Party, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the Superpriority Claim granted to the Administrative Agents and the Lenders
pursuant to the Orders and described in Section 2.28 and the Liens granted to
the Collateral Agent pursuant to the Orders and described in Section 2.28 shall
not be affected in any manner by the entry of a Confirmation Order.
SECTION 3
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders to amend and restate the Existing
Credit Agreement and to make Extensions of Credit hereunder, the Borrower and
each of the Guarantors jointly and severally represent and warrant on each date
required pursuant to Section 4 to each Lender as follows:
          3.1. Organization and Authority. Each Loan Party (a) is duly organized
and validly existing under the laws of the state of its organization or
incorporation and is duly qualified as a foreign corporation and is in good
standing in the jurisdiction of its organization and in each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, except in each case, in which the failure to so
qualify, could not reasonably be expected to have a Material Adverse Effect;
(b) subject to the entry by the Bankruptcy Court of the Interim Order (or the
Final Order, as applicable), has the requisite corporate or limited liability
company power and authority, as the case may be, to effect the transactions
contemplated hereby and by the other Loan Documents, and (c) subject to the
entry by the Bankruptcy Court of the Interim Order (or the Final Order, as
applicable), has all requisite corporate or limited liability company power and
authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the properties it operates as lessee and to conduct its
business as now or currently proposed to be conducted.
          3.2. Due Execution; Binding Obligation. Upon entry by the Bankruptcy
Court of the Interim Order (or the Final Order, as applicable), the execution,
delivery and performance by the Loan Parties of each of the Loan Documents to
which it is a party, and the commencement of the Cases (i) are within the
respective corporate or limited liability company powers of each Loan Party, as
the case may be, have been duly authorized by all necessary corporate or limited
liability company action, as the case may be, including the consent of
shareholders or member(s) where required, and do not (A) contravene the charter,
by-laws or other organizational documents of any Loan Party, (B) violate any
applicable law (including without limitation, the Securities Exchange Act of
1934) or regulation (including without limitation, Regulation U or X of the
Board of Governors), or any order or decree of any Governmental Authority
binding on any such Loan Party, in each case, which could reasonably be expected
to have a Material Adverse Effect, (C) conflict with or result in a breach of,
or constitute a default under, any material Contractual Obligation of any Loan
Party entered into on or after the Petition Date, including any material
indenture, mortgage or deed of trust entered into on or after the Petition Date,
any material provision of any security issued by any Loan Party on or after the
Petition Date or any material lease,



--------------------------------------------------------------------------------



 



42

agreement, instrument or other undertaking entered into on or after the Petition
Date binding on any Loan Party or any of their properties, or (D) result in or
require the creation or imposition of any Lien upon any of the property of any
Loan Party other than the Liens permitted or granted pursuant to this Agreement,
the other Loan Documents or the Orders; and (ii) do not require the consent,
authorization by or approval of or notice to or filing or registration with any
Governmental Authority (other than the entry of the Orders). Upon entry by the
Bankruptcy Court of the Interim Order (or the Final Order, as applicable), this
Agreement has been duly executed and delivered by each Loan Party. This
Agreement is, and each of the other Loan Documents to which each Loan Party is
or will be a party, when delivered hereunder or thereunder, and upon entry and
subject to the terms of the Interim Order (or the Final Order, as applicable),
will be, a legal, valid and binding obligation of each Loan Party enforceable
against each Loan Party in accordance with its terms and the Interim Order (or
the Final Order, as applicable).
          3.3. Statements Made. The statements, written or oral, which have been
made by any Loan Party to the Administrative Agents, any of the Lenders or to
the Bankruptcy Court in connection with any Loan Document, and any financial
statement delivered pursuant hereto or thereto (other than to the extent that
any such statements constitute projections or other forward-looking statements),
taken as a whole and in light of the circumstances in which made, contain no
untrue statement of a material fact and do not omit to state a material fact
necessary to make such statements not misleading in any case, which have not
been, prior to the date hereof, corrected, supplemented, or remedied by
subsequent documents furnished or statements made orally or in writing to the
Administrative Agents, Lenders or the Bankruptcy Court (as appropriate); and, to
the extent that any such written statements constitute projections or other
forward-looking statements, such projections or other forward-looking statements
were prepared in good faith on the basis of assumptions, methods, data, tests
and information believed by such Loan Party to be valid and accurate in all
material respects at the time such projections were furnished to the
Administrative Agents, any Lender or the Bankruptcy Court; it being understood
that (i) any such Projections and Budgets and other forward-looking statements
furnished to the Administrative Agents and the Lenders is forward-looking
information subject to significant uncertainties and contingencies, which may be
beyond the Borrower’s or Guarantors’ control, (ii) no assurance is given by the
Borrower or the Guarantors that such forecasts and projections and other
forward-looking information furnished to the Administrative Agents or the
Lenders will be realized and (iii) the actual results may differ from such
Projections, Budgets and other forward-looking information furnished to the
Lenders and (iv) such differences may be material.
          3.4. Financial Statements. The Borrower has furnished the
Administrative Agents and the Lenders with copies of (i) consolidated audited
financial statements of the Global Entities for the fiscal year ended
December 31, 2004, (ii) audited financial statements of Geysers Power Company,
LLC for the fiscal year ended December 31, 2004, (iii) unaudited financial
statements for each of the Geysers Entities (other than Geysers Power Company,
LLC) for the fiscal year ended December 31, 2004, (iv) consolidated unaudited
financial statements of the Global Entities for the fiscal quarter ended
September 30, 2005 and (v) unaudited consolidating financial statements of the
Material Subsidiaries for the fiscal quarter ended September 30, 2005. All such
financial statements are complete and correct and fairly present in all material
respects the financial condition of the Global Entities, the Geysers Entities
(other than Geysers Power Company LLC) or Material Subsidiaries, as applicable,
as at such dates and the results of their operations for the fiscal periods
ended on such dates (in the case of any unaudited financial statement, subject
to year-end audit adjustments and the absence of footnotes) all in accordance
with GAAP applied on a consistent basis. Except as set forth on Schedule 3.4,
the Borrower and the Material Subsidiaries, as a whole, do not have on the date
hereof any material liabilities or liabilities for taxes, except as referred to
or provided in the balance sheet referred to above. Since the Petition Date,
there has not occurred, or become known, any event or condition that has had, or
could reasonably be expected to have, a Material Adverse Effect, other than
those events which customarily occur following the commencement of a proceeding
under Chapter 11 of the Bankruptcy Code.



--------------------------------------------------------------------------------



 



43

          3.5. Loan Parties. Except as disclosed to the Administrative Agents
and the Lenders by the Borrower in writing from time to time after the Closing
Date, (a) Schedule 3.5 sets forth the name, Petition Date, location of chief
executive office, location of Inventory and Equipment (as each such term is
defined in the New York UCC) (other than Inventory or Equipment that is
temporarily absent for maintenance, repair, refurbishment or bona fide business
purposes in the ordinary course of business or is in transit between locations
set forth on Schedule 3.5) and jurisdiction of incorporation of each Loan Party
and, as to each such Loan Party, the percentage of each class of Capital Stock
owned by such Loan Party and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or restricted stock granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Material Subsidiary, except as created by the Loan Documents or other Permitted
Liens.
          3.6. Title to Assets; Liens. (a) As of the Closing Date, each of the
Credit Parties has good and marketable title (subject only to Permitted Liens)
to the properties shown to be owned by the Credit Parties on the Borrower’s
balance sheet as of September 30, 2005. Each of the Credit Parties owns and has
on the date hereof good and marketable title or subsisting leasehold interests
subject to Permitted Liens to, and enjoys on the date hereof peaceful and
undisturbed possession of, all such material properties that are necessary for
the operation and conduct of its businesses.
          (b) There are no Liens of any nature whatsoever on any assets of any
Credit Party other than: (i) Liens granted pursuant to the Orders and this
Agreement; (ii) other Liens in existence on the Petition Date as reflected on
Schedule 3.6; and (iii) other Permitted Liens. The aggregate Indebtedness or
other obligations secured (or that may be secured) by each such Lien is
correctly described in Schedule 6.1. No Credit Party is party to any contract,
agreement, lease or instrument entered into on or after the Petition Date the
performance of which, either unconditionally or upon the happening of an event,
will result in or require the creation of a Lien that is not a Permitted Lien on
any assets of such Credit Party in violation of this Agreement.
          3.7. No Default. No “Voting Rights Trigger Event”, defaults, events of
default or similar events have occurred under the Preferred Equity Documents,
except to the extent that (x) any such “Voting Rights Trigger Event” occurred
solely as a result of the commencement of the Cases and has been stayed and not
exercised or (y) any such “Voting Rights Trigger Event”, default, event of
default or similar event has not resulted in a change of control or similar
event at CCFC Preferred Holdings, LLC or any of its Subsidiaries or in a
foreclosure or acceleration action by lenders of Indebtedness of CCFC Preferred
Holdings, LLC or any of its Subsidiaries.
          3.8. Approvals. Except for the Orders, no Authorizations of any
Governmental Authority, or any applicable securities exchange, are necessary for
the execution, delivery or performance by each Loan Party of the Loan Documents
to which it is a party, or for the legality, validity or enforceability hereof
or thereof.
          3.9. The Orders. As of the date of the making of any Extension of
Credit hereunder, the Interim Order (or the Final Order, as applicable) has been
entered and has not been stayed, amended, vacated, reversed, rescinded or
otherwise modified in any respect (except in accordance with the terms hereof).
          3.10. Use of Proceeds. The proceeds of the Loans shall be used (a) for
working capital and other general corporate purposes of the Loan Parties and, to
the extent not prohibited hereunder, of other Global Entities and any other
purposes expressly permitted hereunder and (b) a portion of the Term Loans shall
prepay any outstanding Existing Revolving Loans on the Closing Date.



--------------------------------------------------------------------------------



 



44

          3.11. Disclosed Matters. Except as disclosed in writing to the
Administrative Agents and the Lenders prior to the date hereof, to each Loan
Party’s knowledge there are no unstayed legal or arbitral proceedings, or any
proceedings or investigation by or before any governmental or regulatory
authority or agency, pending or threatened in writing to any Loan Party, or (to
the actual knowledge of the Borrower) threatened against any Loan Party which is
reasonably likely to be determined adversely and if so determined would have a
Material Adverse Effect or that seek to enjoin or delay any of the transactions
contemplated hereby.
          3.12. Federal Regulations. No part of the proceeds of any Loans, and
no other Extensions of Credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board of
Governors. If requested by any Lender or either Administrative Agent, the
Borrower will furnish to each Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
          3.13. Compliance with Law. No Credit Party is in violation of any
applicable law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, the violation of
which, or a default with respect to which, could reasonably be expected to have
a Material Adverse Effect.
          3.14. Taxes. Each Credit Party has filed or caused to be filed all
Federal and state income tax and other material tax returns that are required to
be filed and subject to extension periods has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Credit Party); no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
          3.15. ERISA. Except as, individually or in the aggregate, does not or
could not reasonably be expected to result in a Material Adverse Effect: neither
a Reportable Event nor an “accumulated funding deficiency” (within the meaning
of Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all respects
with the applicable provisions of ERISA and the Code; no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period; the present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits; neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan; neither the Borrower nor any Commonly Controlled Entity
would become subject to any liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made; and no such Multiemployer Plan is in
ERISA Reorganization or Insolvent.
          3.16. Environmental Matters; Hazardous Material. Except as in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
          (a) the facilities and properties owned, leased or operated by any
Credit Party (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern



--------------------------------------------------------------------------------



 



45

in amounts or concentrations or under circumstances that constitute a violation
of, or could give rise to liability under, any Environmental Law;
          (b) no Credit Party has received or is aware of any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters arising under or compliance with Environmental
Laws with regard to any of the Properties or the business operated by any Credit
Party (the “Business”), nor does the Borrower have knowledge or reason to
believe that any such notice will reasonably be expected to be received or is
being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that would reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that would reasonably be expected to give rise
to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party is or, to the knowledge of the
Borrower, will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no Material of Environmental Concern
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and
          (g) no Credit Party has contractually assumed or, to the knowledge of
the Borrower, assumed by operation of law any liability of any other Person
under Environmental Laws.
          3.17. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          3.18. Intellectual Property. Each Credit Party owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such material claim. The use of
Intellectual Property by each Credit Party, to the knowledge of a Responsible
Officer, does not infringe on the rights of any Person in any material respect.
          3.19. Insurance. All policies of insurance of any kind or nature owned
by or issued to each Credit Party, including without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health



--------------------------------------------------------------------------------



 



46

and welfare, title, property and liability insurance, are in full force and
effect except to the extent commercially reasonably determined by the Borrower
not to be necessary pursuant to the immediately succeeding clause or which is
not material to the overall coverage and are of a nature and provide such
coverage as in the reasonable opinion of the Borrower, is sufficient and as is
customarily carried by companies of the size and character of the Credit
Parties.
          3.20. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Credit Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Credit Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Credit Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Credit Party.
          3.21. Intercompany Balances. Set forth on Schedule 3.21 are the
intercompany loans and other indebtedness of the Material Subsidiaries to the
Borrower, including without limitation, the principal amount of any indebtedness
shown on the consolidated books and records of the Borrower as being payable as
of the Closing Date by such Material Subsidiary without giving effect to any
conversion of such indebtedness to an equity contribution by the Borrower and
whether or not evidenced by a promissory note.
SECTION 4
CONDITIONS PRECEDENT
          4.1. Conditions to the Closing Date. The occurrence of the Closing
Date is subject to the satisfaction or waiver (including a waiver of all
conditions set forth herein to the extent set forth on Schedule 5.13) of the
following conditions precedent:
          (a) Credit Agreement. The Administrative Agents shall have received
this Agreement and the Security and Pledge Agreement, each executed and
delivered by a duly authorized officer of each Loan Party.
          (b) Corporate Documents and Proceedings. The Administrative Agents
shall have received for each Loan Party on the Original Closing Date, the date
of execution of any Joinder or pursuant to the Geysers Transaction, a
certificate of the Secretary or an Assistant Secretary or a duly authorized
officer of each Loan Party dated the date of the initial Extension of Credit
hereunder, in substantially the form attached hereto as Exhibit B, certifying
(A) that attached thereto is a true and complete copy of resolutions adopted by
the Board of Directors (or equivalent governing body) of such entity,
authorizing the transactions contemplated hereby and (B) as to the incumbency
and specimen signature of each officer (or other authorized signatory) of such
entity executing this Agreement, the Notes to be executed by it and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another officer (or
other authorized representative) of such entity as to the incumbency and
signature of the officer (or other authorized representative) signing the
certificate referred to in this clause (b)), provided that in connection with
such certificates delivered prior to the Closing Date in connection with the
Original Closing Date, the Joinder on [January 9, 2006] or the consummation of
the Geysers Transaction, no information contained in or attached to such
certificates shall have been amended or otherwise modified as of the Closing
Date.
          (c) Final Order. The Administrative Agents and each of the Lenders
shall have received a certified copy of (a) the Final Order in respect of the
Borrower, which shall authorize



--------------------------------------------------------------------------------



 



47

extensions of credit in amounts up to $2,000,000,000 and (b) a Subsequent Final
Order with respect to Geysers Power Company LLC and Silverado Geothermal
Resources, Inc. and such Final Order and such Subsequent Final Order shall be in
full force and effect, and shall not have been vacated, stayed, reversed,
rescinded, modified or amended in any respect without the prior written consent
of the Administrative Agents and the Required Lenders. If such Final Order
and/or such Subsequent Final Order are or is the subject of a pending appeal in
any respect, none of the making of any Extensions of Credit, the grant of Liens
and Superpriority Claims pursuant to Sections 2.28 or 2.29 and the Security and
Pledge Agreement or the performance by the Borrower or any Guarantor subject to
such Final Order or Subsequent Final Order of any of their respective
obligations under any of the Loan Documents or under any instrument or agreement
referred to herein shall be the subject of a presently effective stay pending
appeal.
          (d) Payment of Fees; Expenses. The Borrower shall have paid or will
pay contemporaneously with the making on the Closing Date of the Extensions of
Credit by the Lenders to the Administrative Agents, each other Agent and each
Lender, as applicable, the then unpaid balance of all accrued and unpaid Fees
owed under and pursuant to this Agreement, or the Orders and all amounts payable
under Section 2.28(a) and all out-of-pocket expenses for which invoices have
been presented to the Borrower and the Committee of unsecured creditors as
required by the Final Order (including reasonable fees, disbursements and other
charges of counsel and other advisors to the Administrative Agents, the other
Agents and the Lenders on the Closing Date) on or before the Closing Date. All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agents on or before the Closing Date.
          (e) Legal Opinion. The Administrative Agents shall have received the
legal opinion of Kirkland & Ellis LLP, counsel to the Loan Parties, addressed to
the Administrative Agents and the Lenders and otherwise substantially in the
form of Exhibit E hereto.
          (f) Lien Searches. The Administrative Agents shall have received the
results of recent lien searches in each of the jurisdictions where the Credit
Parties are organized and where assets of the Credit Parties are located, and
such search shall reveal no liens or encumbrances on any of the assets of the
Credit Parties except for liens and encumbrances permitted by Section 6.2 or
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agents.
          (g) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Security and Pledge Agreement together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Collateral Agent pursuant to the Security and Pledge Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
          4.2. Conditions to Each Extension of Credit. The obligation of the
Lenders and the Fronting Bank to make each Extension of Credit, including the
initial Extension of Credit, is subject to the following conditions precedent:
          (a) Notice. The Administrative Agents and, in the case of the
Revolving Facility, the Sub-Agent shall have received the applicable notice of
borrowing, in substantially the form attached hereto as Exhibit C, from the
Borrower or, in the case of a Letter of Credit, the Fronting Bank shall have
received an L/C Application.
          (b) Representations and Warranties. All representations and warranties
contained in or pursuant to this Agreement and the other Loan Documents, or
otherwise made in writing in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of each



--------------------------------------------------------------------------------



 



48

Extension of Credit hereunder with the same effect as if made on and as of such
date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date), including that since the Petition Date there
shall not have occurred any event, series of events or occurrence (including
acts of terrorism or war directly affecting the Borrower or its Subsidiaries)
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          (c) No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such Borrowing Date or after giving
effect to such Extension of Credit on such Borrowing Date.
          (d) Payment of Fees. The Borrower shall have paid or will
simultaneously pay to the Administrative Agents, the Sub-Agent and the Lenders
the then unpaid balance of all accrued and unpaid Fees, expenses and other
amounts then due and payable under and pursuant to this Agreement (including
without limitation, amounts payable under Section 2.25(c)), or the Orders for
which invoices have been presented to the Borrower and the Committee of
unsecured creditors as required by the Final Order.
The request by the Borrower for, and the acceptance by the Borrower of, each
Extension of Credit and issuance of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.2 have been satisfied or waived at that time.
SECTION 5
AFFIRMATIVE COVENANTS
          Each of the Loan Parties hereby agrees that, so long as the
Commitments remain in effect, any Extension of Credit remains outstanding and
unpaid or any other Obligation is owing to any Lender or any Agent hereunder or
under any other Loan Document (other than Letters of Credit, together with all
fees that have accrued and will accrue thereon through the stated termination
date of such Letters of Credit, which have been supported in the manner
described in Section 2.8(b) or contingent indemnification obligations for which
no claim has been asserted), such Loan Party shall and the Borrower shall cause
each of its Material Subsidiaries to:
          5.1. Financial Statements, Etc. In the case of the Borrower, deliver
to the Administrative Agents and each Lender:
          (a) as soon as available and in any event within 105 days after the
fiscal year ending December 31, 2005 and ninety (90) days after the end of each
fiscal year thereafter, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of operations, stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
corresponding consolidated and consolidating figures for the preceding fiscal
year, reported on without qualification arising out of the scope of the audit,
by PricewaterhouseCoopers or another independent certified public accountants of
nationally recognized standing;
          (b) as soon as available and in any event within (i) sixty (60) days
after the fiscal quarter ending March 31, 2006 and (ii) forty-five (45) days
after the end of (A) the fiscal quarter ending on each of June 30, 2006 and
September 30, 2006 and (B) each of the first three quarterly fiscal periods of
each fiscal year thereafter, a copy of the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such



--------------------------------------------------------------------------------



 



49

quarter, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding periods in the preceding fiscal year,
accompanied by a certificate of a Responsible Officer, which certificate shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, in accordance with
GAAP, consistently applied, as at the end of, and for, such period (subject to
normal year-end audit adjustments and the absence of footnotes);
          (c) not later than (i) March 10, 2006 as to the fiscal month ending
December 31, 2005, (ii) forty-five (45) days after the fiscal month ending on
each of January 31, 2006, February 28, 2006 and March 31, 2006 and (iii) thirty
(30) days after the end of each month thereafter, the unaudited consolidated
balance sheet and the unaudited consolidated statement of income of the Borrower
and its consolidated Subsidiaries for such fiscal month, together with a
comparison to the Projections for the period through the end of such month,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal quarter-end and year-end audit adjustments and the
absence of footnotes);
          (d) as soon as available, but in any event by the Wednesday of each
week, an updated Budget for the succeeding 13-week period of the projected
consolidated cash flows of the Global Entities, taken as a whole;
          (e) no later than Wednesday of each week, a comparison of (i) actual
cash receipts and cash disbursements of the Global Entities for the week most
recently ended against (ii) projected cash receipts and cash disbursements of
the Global Entities for such week most recently delivered pursuant to paragraph
(d) above, in form and substance satisfactory to the Administrative Agents
(including a detailed explanation of any material variances) certified by a
Responsible Officer as being fairly stated in all material respects;
          (f) on and after the Final Order Date, no later than 30 days after the
end of each month, updated Projections reflecting any modifications made by
management thereto since the delivery of any prior update thereof;
          (g) on or before the Final Order Date, unaudited consolidating
financial statements of the Material Subsidiaries for the fiscal quarter ended
September 30, 2005; and
          (h) as soon as available, monthly statements for all bank accounts
maintained by the Borrower with Union Bank of California and for all Investment
accounts maintained by the Borrower with Scudder Investments.
All such financial statements delivered pursuant to Sections 5.1(a), (b) and
(c) shall be complete and correct in all material respects and shall be prepared
in reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods.
          5.2. Certificates; Other Information. In the case of the Borrower,
deliver to the Administrative Agents and each Lender:
          (a) Concurrently with the delivery of the financial statements
referred to in Section 5.1(a) for the 2005 fiscal year of the Borrower and
thereafter, a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Sections 6.13, 6.15, 6.16, 6.17 or 6.18, except as specified in such
certificate;



--------------------------------------------------------------------------------



 



50

          (b) concurrently with the delivery of the financial statements
referred to in Sections 5.1(a), (b) and (c), a certificate of a Responsible
Officer of the Borrower (i) stating that such Responsible Officer has obtained
no knowledge of any Default or Event of Default that has occurred and is
continuing, except, in each case, as specified in such certificate and
(ii) setting forth the calculations required to determine compliance with the
covenants set forth in Section 6;
          (c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that any Loan Party shall have
filed with the SEC (or any Governmental Authority which succeeds to the powers
and functions thereof) or any national securities exchange;
          (d) promptly following the delivery thereof to any Loan Party or to
the Board of Directors or management of any Loan Party, a copy of any management
letter or report by independent public accountants with respect to the financial
condition, operations or business of the Borrower and its Subsidiaries;
          (e) to the Administrative Agents and the Sub-Agent and counsel to the
Administrative Agents and the Sub-Agent, at least one day prior to such filing
or distribution, copies of all pleadings, motions, applications, judicial
information, financial information and other documents to be filed by or on
behalf of the Borrower or any of the Guarantors with the Bankruptcy Court or the
United States Trustee in the Cases, or to be distributed by or on behalf of the
Borrower or any of the Guarantors to any official committee appointed in the
Cases (other than emergency pleadings, motions or other filings where, despite
such Debtor’s commercially reasonable efforts, such one-day notice is
impracticable); and
          (f) promptly upon request, such other material information (financial
or otherwise, including without limitation, any Plan or Multiemployer Plan and
any material reports or other material information required to be filed with any
Governmental Authority by the Borrower or any Commonly Controlled Entity under
ERISA) as may be reasonably requested by the Administrative Agents or any
Lender.
          5.3. Payment of Obligations. In the case of any Loan Party, except in
accordance with the Bankruptcy Code or by an applicable order of the Bankruptcy
Court pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, (i) all its post-Petition Date taxes and
other material obligations of whatever nature that constitute administrative
expenses under Section 503(b) of the Bankruptcy Code in the Cases, except, so
long as no material property (other than money for such obligation and the
interest or penalty accruing thereon) of any Loan Party is in danger of being
lost or forfeited as a result thereof, no such obligation need be paid if the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Loan Parties and (ii) all
obligations arising prepetition permitted to be paid postpetition but prior to
confirmation of a Reorganization Plan by order of the Bankruptcy Court that has
been entered with the consent of (or non-objection by) the Administrative
Agents.
          5.4. Maintenance of Existence; Compliance with Contractual Obligations
and Requirements of Law. (a) Preserve, renew and keep in full force and effect
its legal existence, (b) take all reasonable action to maintain all rights,
privileges and franchises reasonably necessary or desirable in the normal
conduct of its business, except (i) as otherwise permitted pursuant to
Section 6.4 and Section 6.5 or (ii) to the extent failure to do so could not
reasonably be expected, in the aggregate, to have a Material Adverse Effect, and
(c) subject to the effect of the Cases and the Bankruptcy Code, comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not reasonably be expected, in the aggregate,
to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



51

          5.5. Maintenance of Property; Insurance. Keep and maintain all of its
property necessary to the conduct of its business in good working order and
condition subject to ordinary wear and tear and obsolescence and from time to
time make all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
useful or customary for companies in similar businesses, except where failure to
do so could not reasonably be expected to have a Material Adverse Effect;
maintain with financially sound and reputable insurance companies insurance
policies (or, where appropriate, self-insurance) on all of its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are
customarily insured against by companies of similar size engaged in the same or
a similar business in the same geographic locale, which policies, in the case of
any Loan Party, shall name the Collateral Agent as the loss payee or additional
insured, as applicable, for the proceeds of any such first party policy, such as
all risk property and business interruption coverage (other than workers’
compensation, director and officer, automobile liability, health, medical and
life insurance policies) except where failure to so maintain such insurance
could not reasonably be expected to have a Material Adverse Effect; and furnish
to the Collateral Agent, upon written request, full information as to the
insurance carried.
          5.6. Inspection of Property; Books and Records; Discussions. Keep
proper books of records and accounts in which full, true and correct in all
material respects entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and, upon reasonable prior notice to the Borrower through the
Administrative Agents, permit representatives of either Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time or times during normal business
hours and to discuss the business, operations, properties and financial and
other condition of the Global Entities with officers and employees of the Global
Entities and with their independent certified public accountants and with their
financial advisors.
          5.7. Notices. Promptly, and in any event within five (5) Business Days
after a Responsible Officer becomes aware thereof (except as otherwise provided
in (e) below), give notice to the Administrative Agents, with a copy for each
Lender, of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any post-Petition Date
Contractual Obligation of any Loan Party that could reasonably be expected to
have a Material Adverse Effect; or (ii) litigation, investigation or proceeding
which may exist at any time between a Credit Party and any Governmental
Authority, which in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any post-Petition Date litigation (or in the case of any Material
Subsidiary that is not a Debtor, any litigation) or proceeding affecting any
(i) Credit Party an adverse determination in which could reasonably be expected
to have a Material Adverse Effect or (ii) any Material Subsidiary in which
injunctive or similar relief is sought;
          (d) any adverse change, development or event, which could reasonably
be expected to have a Material Adverse Effect;
          (e) the following events, as soon as practicable and in any event
within thirty (30) days after any Credit Party knows or has reason to know
thereof: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination, ERISA
Reorganization



--------------------------------------------------------------------------------



 



52

or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
termination, ERISA Reorganization or Insolvency of, any Plan in the case of each
of the foregoing clauses (i) or (ii) where such event has had or could
reasonably be expected to have a Material Adverse Effect;
          (f) any written notices or other material indicating the presence or
suspected presence of Materials of Environmental Concern on, at, or under any
property of any Credit Party, or any part thereof, in violation of, or in a
manner or condition that has resulted or is reasonably likely to result, in the
reasonable judgment of a Responsible Officer of the Borrower, in the payment of
a Material Environmental Amount; and
          (g) any violation of the CalBear Risk Policy which (i) may give rise
to (A) any payment under the Guarantee Obligation described in Section 6.3(g),
or (B) a Lien granted by CMSC or Calpine to CalBear on cash collateral pursuant
to the CalBear Documents or (ii) would be in any material manner, adverse to the
interests of the Lenders; provided that such notice required under this
Section 5.7(g) shall only be given to the Administrative Agents.
Each notice pursuant to this subsection shall be accompanied or provided as soon
as practicable thereafter by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto.
          5.8. Environmental Laws. (a) Comply with, and take reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply with the
foregoing could not give rise to a Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws except where the failure to comply with the foregoing could
not give rise to a Material Adverse Effect and promptly comply in all material
respects with all lawful orders and directives of all Governmental Authorities
under applicable Environmental Laws; provided, however, the Borrower may use all
lawful means to protest or challenge the imposition by any Governmental
Authority of any requirements under any such lawful orders, directives or that
otherwise arise under applicable Environmental Laws.
          5.9. Obligations and Taxes. Pay all of their material obligations (or
in the case of any Loan Party, any such obligations arising after the Petition
Date) promptly and in accordance with their terms and pay and discharge promptly
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property (in the case of
any Loan Party, such taxes, assessments and governmental charges and fines
arising after the Petition Date) before the same shall become in default as well
as all material lawful claims for labor, materials and supplies or otherwise (or
in the case of any Loan Party, such claims arising after the Petition Date)
which, if unpaid, would become a Lien or charge upon such properties or any part
thereof; provided, however, that the Credit Parties shall not be required to pay
and discharge or to cause to be paid and discharged any such obligation, tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings (if the Credit
Parties shall have set aside on their books adequate reserves therefor in
accordance with GAAP).



--------------------------------------------------------------------------------



 



53

          5.10. Employee Benefits. Comply (and with respect to Plans covered by
Title IV of ERISA, cause their respective Commonly Controlled Entities to
comply) in all material respects with the applicable provisions of ERISA and the
Code and other applicable laws, rules and regulations with respect to any Plan,
the failure of which could reasonably be expected to result in a Material
Adverse Effect.
          5.11. Further Assurances. (a) In the case of any Loan Party, at the
cost and expense of the Borrower, execute and file all such further documents
and instruments, and perform such other acts, as the Administrative Agents or
the Required Lenders may reasonably determine are necessary or advisable with
respect to the Liens granted to the Collateral Agent in connection with this
Agreement, the Security and Pledge Agreement and the Interim Order (or the Final
Order, as applicable) and with respect to the priority of such Liens purported
to be granted pursuant to this Agreement and the Interim Order (or the Final
Order, as applicable). Without limiting the generality of the foregoing, the
Loan Parties shall assist the Administrative Agents, the Collateral Agent, and
the Lenders in the preparation and filing of any Uniform Commercial Code
financing statements or mortgages reasonably requested by the Collateral Agent,
the Administrative Agents or the Required Lenders.
          (b) With respect to any Global Entity that is not a Foreign Subsidiary
which becomes a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code (other than Celtic Power Corporation and
Calpine East Fuels, LLC), within 30 days after becoming a debtor, cause such
Global Entity (i) to become a party to this Agreement, as a Guarantor, by
executing a joinder to this Agreement in substantially the form attached hereto
as Exhibit H (a “Joinder”); (ii) to execute and deliver to the Collateral Agent
an assumption agreement to the Security and Pledge Agreement and such amendments
to the Security and Pledge Agreement as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Lenders, a
Liens in all of its assets; (iii) (A) as to any Global Entity which is a
Material Subsidiary, (I) within 5 days after such Global Entity becomes a
debtor, the Administrative Agents shall have received satisfactory evidence of
entry of an interim order, reasonably satisfactory to the Administrative Agents,
granting the Superpriority Claim status and Liens described in Section 2.28
(such order, a “Subsequent Interim Order”) in respect of such Global Entity and
(II) within 40 days after such Global Entity becomes a debtor, the
Administrative Agents shall have received satisfactory evidence of entry a final
non-appealable Bankruptcy Court order, reasonably satisfactory to the
Administrative Agents, granting the Superpriority Claim status and Liens
described in Section 2.28 which shall be in full force and effect, and shall not
have been vacated, stayed, reversed, modified or amended in any respect without
the prior written consent of the Administrative Agents (such order, a
“Subsequent Final Order”) in respect of such Global Entity; or (B) as to any
Global Entity which is a not Material Subsidiary, (I) within 30 days after such
Global Entity becomes a debtor, the Administrative Agents shall have received
satisfactory evidence of entry of a Subsequent Interim Order or a Subsequent
Final Order in respect of such Global Entity and (II) within 55 days after such
Global Entity becomes a debtor, the Administrative Agents shall have received
satisfactory evidence of entry a Subsequent Final Order in respect of such
Global Entity; (iv) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Lenders a Liens in the Collateral
described in the Security and Pledge Agreement with respect to such Global
Entity, including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Security and Pledge Agreement or by
law or as may be requested by the Administrative Agents or the Collateral Agent;
(v) to deliver to the Administrative Agents a certificate of such Subsidiary,
substantially in the form of Exhibit B, with appropriate insertions and
attachments; provided, however, such Global Entity shall not be required
pursuant to this Section 5.11(b) to pledge to the Collateral Agent in excess of
65% of the voting Capital Stock of its direct Foreign Subsidiaries or any of the
Capital Stock or interests of its indirect Foreign Subsidiaries (if adverse tax
consequences would result to such Global Entity); and (vi) if requested by the
Administrative Agents or the Collateral Agent, deliver to the Administrative
Agents



--------------------------------------------------------------------------------



 



54

legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agents.
          5.12. Ratings. Use commercially reasonable efforts to obtain a rating
for the Facilities by each of S&P and Moody’s on or before the Final Order Date
or as soon as practicable thereafter.
          5.13. Post Closing Matters. Within 90 days after the Closing Date,
deliver to the Administrative Agents evidence of completion of the actions
specified on Schedule 5.13.
SECTION 6
NEGATIVE COVENANTS
          Each of the Loan Parties hereby agrees that, so long as the
Commitments remain in effect, any Note or any Letter of Credit Outstandings
remain outstanding and unpaid or any other amount is owing to any Lender or any
Agent hereunder or under any other Loan Document (other than Letters of Credit
together with all fees that have accrued and will accrue thereon through the
stated termination date of such Letters of Credit, which have been supported in
a manner in the manner described in Section 2.8(b) or contingent indemnification
obligations for which no claim has been asserted) or any other amount is owing
to any Lender or any Agent hereunder or under any other Loan Document, such Loan
Party shall not, and shall not permit any Material Subsidiary to, directly or
indirectly:
          6.1. Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness under this Agreement and the other Loan Documents;
          (b) Indebtedness otherwise owed to (x) DB, CS, any other financial
institution that is a Lender under this Agreement or any of their respective
banking affiliates in respect of overdrafts and related liabilities arising from
treasury, depository or cash management services or in connection with any
automated clearing house transfers of funds and (y) DB, CS, any other financial
institution that is a Lender under this Agreement or any of their respective
Affiliates in respect of interest rate hedging transactions;
          (c) Indebtedness outstanding on the Petition Date and listed on
Schedule 6.1, but excluding the refinancing of any such Indebtedness of any Loan
Party and including any refinancing of any such Indebtedness of any Credit Party
which is not a Debtor without increasing, or shortening the maturity of, the
principal amount thereof;
          (d) Indebtedness of the Borrower to any Subsidiary and of any
Guarantor to the Borrower or any other Guarantor;
          (e) endorsements of instruments in the ordinary course of business and
consistent with past practices of the Credit Parties;
          (f) Indebtedness of any of the Credit Parties arising in the ordinary
course of business (and consistent with past practice of the relevant Credit
Parties) of such Credit Party and owing to a financial institution providing
netting services to the Global Entities, provided that (i) such Indebtedness was
incurred in respect of the provision of such netting services with respect to
intercompany Indebtedness permitted to be incurred and outstanding pursuant to
this Agreement and (ii)



--------------------------------------------------------------------------------



 



55

such Indebtedness does not remain outstanding for more than three (3) days from
the date of its incurrence or longer if permitted under relevant netting
contracts and consistent with past practices;
          (g) Indebtedness of any of the Credit Parties consisting of the
financing of insurance premiums in the ordinary course of business (and
consistent with practice of the Credit Parties);
          (h) Indebtedness of any of the Credit Parties consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business (and consistent with practice of the Credit
Parties);
          (i) Indebtedness of the Loan Parties incurred in connection with the
rejection of leases and executory contracts in the Cases; provided that the
obligation of any Loan Party in respect of such Indebtedness shall be
determined, by a final non-appealable order of the Bankruptcy Court entered at
the time of such rejection, to be a general, unsecured, non-priority claim;
          (j) Indebtedness represented by appeal, bid, performance, surety or
similar bonds, workers’ compensation claims, self-insurance obligations and
bankers acceptances issued for the account of any Credit Party, in each case to
the extent incurred in the ordinary course of business in accordance with
customary industry practices in amounts customary in the Borrower’s industry;
          (k) Indebtedness of any wholly owned Subsidiary of the Borrower that
is not a Debtor to any Loan Party, when added to Guarantee Obligations permitted
under Section 6.3(e) and Investments permitted under Section 6.7(i), in an
aggregate principal amount (for all of such Subsidiaries) not to exceed
$20,000,000 at any one time outstanding;
          (l) post-Petition Date purchase money Indebtedness (including Capital
Leases) and Indebtedness of the Credit Parties to third parties, when added to
Investments permitted under Section 6.7(j), in an aggregate principal amount
(for all of the Credit Parties) not to exceed $25,000,000 at any one time
outstanding;
          (m) Indebtedness of any non-wholly owned Subsidiary of the Borrower
that is not a Debtor to any Loan Party, when added to Guarantee Obligations
permitted under Section 6.3(f) and Investments permitted under Section 6.7(k),
in an aggregate principal amount (for all of such Subsidiaries) not to exceed
$5,000,000 at any one time outstanding; and
          (n) Swap Agreements incurred in the ordinary course of business and
consistent with applicable risk management guidelines established by the
Borrower from time to time and delivered to the Administrative Agents.
          6.2. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
for:
          (a) Liens existing on the Petition Date and listed on Schedule 3.6;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising in the ordinary course of business
which in the aggregate do not materially detract from the value of the property
or assets or materially impair the use thereof in the operation of the business
of the Borrower and its Subsidiaries are not overdue for a period of more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Credit Parties, as the case may be,
in accordance with GAAP;



--------------------------------------------------------------------------------



 



56

          (c) Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or that are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to its financial condition, adequate reserves with respect thereto are
maintained on the books of the Borrower or the affected Credit Parties, as the
case may be, in accordance with GAAP;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions, zoning ordinances and
other similar encumbrances incurred in the ordinary course of business which,
are not substantial in amount and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Credit Parties;
          (f) Liens granted to the Collateral Agent, the Administrative Agents,
and the Lenders pursuant to the Loan Documents;
          (g) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
          (h) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases permitted by this Agreement;
          (i) any interest or title of a licensor, lessor or sublessor under any
lease permitted by this Agreement;
          (j) Liens arising from judgments, decrees or attachments to the extent
not constituting an Event of Default under Section 7(l);
          (k) licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of any Credit Party;
          (l) Liens of sellers of goods to any Credit Party arising under
Article 2 of the Uniform Commercial Code in the ordinary course of business,
covering only the goods sold and covering only the unpaid purchase price for
such goods and related expenses;
          (m) other Liens securing Indebtedness or other obligations in an
aggregate amount secured by all such Liens not to exceed $25,000,000 at any one
time outstanding; and
          (n) Liens granted by CMSC to CalBear on (a) cash collateral pursuant
to the CalBear Documents so long as the amount of such cash collateral subject
to such Liens does not exceed $20,000,000, provided that the foregoing Liens
shall only be permitted to the extent that CMSC is not required to post any such
cash collateral more than three times during the term of this Agreement for a
period in excess of three Business Days as a result of any violation of the
Calpine Risk Policy and (b) the Capital Stock of CMSC and all or substantially
all of the assets of CMSC which Liens consist of the right of first refusal in
favor of CalBear existing on the Closing Date.



--------------------------------------------------------------------------------



 



57

          6.3. Limitation on Guarantee Obligations. Create, incur, assume or
suffer to exist any Guarantee Obligation except for:
          (a) Guarantee Obligations existing on the Petition Date and listed on
Schedule 6.3;
          (b) Guarantee Obligations incurred in the ordinary course of business
and consistent with past practices of the Borrower in respect of the obligations
of any Guarantor, or of any other Guarantor of the obligations of the Borrower
or any Guarantor;
          (c) Guarantees by the Borrower of Indebtedness and other obligations
of Guarantors that are permitted to be incurred under this Agreement;
          (d) Guarantee Obligations of the Guarantors under this Agreement and
the Orders;
          (e) Guarantee Obligations of any Loan Party of obligations of any
wholly owned Subsidiary of the Borrower that is not a Debtor, when added to
Indebtedness permitted under Section 6.1(k) and Investments permitted under
Section 6.7(i), in an aggregate principal amount (for all of such Loan Parties)
not to exceed $20,000,000 at any one time outstanding;
          (f) Guarantee Obligations of any Loan Party of obligations of any
non-wholly owned Subsidiary of the Borrower that is not a Debtor, when added to
Indebtedness permitted under Section 6.1(m) and Investments permitted under
Section 6.7(k), in an aggregate principal amount (for all of such Loan Parties)
not to exceed $5,000,000 at any one time outstanding; and
          (g) Guarantee Obligations of the Borrower in respect of CMSC’s
obligations under the CalBear Documents.
          6.4. Prohibition on Fundamental Changes. Enter into any acquisition,
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets or make any material change in its present method of
conducting business except to the extent contemplated by the CalBear Documents
(it being acknowledged that (x) changes to the operating and internal management
structure of the Borrower, such as the merger of certain business divisions or
the consolidation of certain management functions within the Loan Parties and
(y) rejection of contracts by any Loan Party pursuant to the Bankruptcy Code
shall not constitute a material change in the method of conducting business) or
create or acquire any new Subsidiaries, except that:
          (a) any Credit Party other than the Borrower may be merged or
consolidated with any other Guarantor so long as the surviving entity of such
merger is a Guarantor or a new Subsidiary which, substantially concurrently with
such merger or consolidation, becomes a Debtor and Guarantor in accordance with
Section 5.11(b);
          (b) any Credit Party may be merged or consolidated with the Borrower
if the surviving entity of such merger is the Borrower;
          (c) any of the Borrower’s non-U.S. subsidiaries (each a “Foreign
Subsidiary”) may be merged or consolidated with another Foreign Subsidiary;
          (d) any Credit Party (other than the Borrower) may dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Guarantor or to any new Subsidiary



--------------------------------------------------------------------------------



 



58

which, substantially concurrently with such transfer, becomes a Debtor and
Guarantor in accordance with Section 5.11(b);
          (e) any Credit Party which is not a Loan Party may be merged or
consolidated with any other Credit Party which is not a Loan Party;
          (f) the liquidation of the Philadelphia Biogas Supply, Inc., Calpine
Capital Trust IV and Calpine Capital Trust V to the extent such Subsidiaries do
not own any assets or property or the assets or property of such Subsidiaries
are distributed to a Loan Party; and
          (g) any Disposition permitted under Section 6.5.
          6.5. Limitation on Sale of Assets. Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of a Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person except:
          (a) (i) the sale, lease or other disposition of (A) inventory in the
ordinary course of business, (B) uneconomical, obsolete, surplus or worn out
property, (C) property that is no longer used or useful in the business, or
(D) boilers, water lines and related property of Clear Lake Cogeneration, L.P.,
(ii) the rejection of contracts or leases determined by the Borrower in good
faith to be unprofitable (other than (x) facility leases in respect of Material
Subsidiaries and (y) leases described in clause (iii) below) or (iii) so long as
no Event of Default shall have occurred and be continuing and the Loans have not
become due and payable as a result thereof, the rejection of facility leases in
respect of, or the surrender of (including the consensual foreclosure of),
Designated Projects (as defined in the Cash Collateral Order) determined by the
Borrower in good faith to be unprofitable;
          (b) the consumption or use of fuel supplies, or other consumables, or
the conversion of fossil, geothermal or other assets to power or the
distribution, sale or trading of power (including without limitation, steam or
electrical power) and natural gas or other fuels, in each case in the ordinary
course of business and consistent with the past practices of the Credit Parties;
          (c) exchange or trade-in, or sale and application of proceeds to or
for replacement assets to be used in the business;
          (d) liquidation, sale or disposition of Cash Equivalents or inventory
in the ordinary course of business;
          (e) the discount or write-off of accounts receivable overdue by more
than ninety (90) days or the sale of any such accounts receivable for the
purpose of collection, in each case in the ordinary course of business;
          (f) termination of leases, surrender or sublease of real or personal
property in the ordinary course of business;
          (g) incurrence of Liens permitted under Section 6.2;
          (h) transactions permitted under clauses (a) through (f) in
Section 6.4;
          (i) the Disposition of the turbines listed on Schedule 6.5(i) in arm’s
length transactions at fair market value or as approved by the Bankruptcy Court,
and the Disposition to any Global Entity of turbine parts and components for use
as spare or replacement parts;



--------------------------------------------------------------------------------



 



59

          (j) the Disposition of property of any Credit Party other than a
Material Subsidiary in arm’s length transactions at fair market value, provided
that the Net Cash Proceeds thereof shall be applied to reduce the Revolving
Commitments and prepay the Loans to the extent required by Section 2.17(a); and
          (k) the Disposition of property listed on Schedule 6.5(k) in arm’s
length transactions at fair market value, provided that the Net Cash Proceeds
thereof shall be applied to reduce the Revolving Commitments and prepay the
Loans in accordance with Section 2.17(a).
          6.6. Limitation on Issuances of Capital Stock and Dividends. Declare
or pay, directly or indirectly, any dividends or make any other distribution or
payment, whether in cash, property, securities or a combination thereof, with
respect to (whether by reduction of capital or otherwise) any shares of Capital
Stock, or set apart any sum for the aforesaid purposes, provided that (x) any
Material Subsidiary of the Borrower may pay dividends to any Guarantor that is
its direct parent or which is paid to a Guarantor through a non-Guarantor that
is its direct parent, and any Foreign Subsidiary may pay dividends to any other
Foreign Subsidiary, (y) any Material Subsidiary that is not a Debtor may pay
dividends to any other Material Subsidiary that is not a Debtor and (z) any
Material Subsidiary (including without limitation, Calpine CCFC Holdings, Inc.)
(A) that is not a Debtor may pay dividends pursuant to the Preferred Equity
Documents as in effect on the date hereof at any time so long as no Default or
Event of Default shall have occurred and is continuing or (B) that is a Debtor
may pay dividends not constituting a Default or an Event of Default under
Section 7(i)(v).
          6.7. Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment (each, an “Investment”) in, any
Person, except:
          (a) Investments in Cash Equivalents;
          (b) Investments necessary to consummate the Geysers Transaction;
          (c) Indebtedness permitted pursuant to Section 6.1(c) and (n);
          (d) intercompany Investments (i) by any Loan Party in the Borrower or
another Loan Party that, prior and after giving effect to such investment, is a
Guarantor or (ii) listed on Schedule 6.7;
          (e) Investments (including debt obligations) received in connection
with bankruptcy or reorganization of suppliers and customers in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
          (f) deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements; and
          (g) intercompany Investments among the Loan Parties or among Credit
Parties which are not Loan Parties in the ordinary course;
          (h) loans and advances by the Credit Parties to employees of the
Credit Parties for moving and travel expenses and other similar expenses, in
each case incurred in the ordinary course of business (and consistent with
practice of the relevant Credit Parties);



--------------------------------------------------------------------------------



 



60

          (i) Investments by any Loan Party in any wholly owned Subsidiary of
the Borrower that is not a Debtor, when added to Indebtedness permitted under
Section 6.1(k) and Guarantee Obligations permitted under Section 6.3(e), in an
aggregate principal amount (for all of such Subsidiaries) not to exceed
$20,000,000 at any one time outstanding;
          (j) Investments by Credit Parties in third parties, when added to
Indebtedness permitted under Section 6.1(l), in an aggregate principal amount
(for all of the Credit Parties) not to exceed $25,000,000 at any one time
outstanding; and
          (k) Investments by any Loan Party in any non-wholly owned Subsidiary
of the Borrower that is not a Debtor, when added to Indebtedness permitted under
Section 6.1(m) and Guarantee Obligations permitted under Section 6.3(f), in an
aggregate principal amount (for all of such Loan Parties) not to exceed
$5,000,000 at any one time outstanding; and
          6.8. Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in any other transactions with, any of its
Affiliates, except that (i) any Loan Party may engage in transactions with any
other Loan Party, (ii) any Global Entity that is not a Credit Party may engage
in transactions with any other Global Entity that is not a Credit Party, and
(iii) any Credit Party may engage in (A) transactions set forth on Schedule 6.8
and (B) any transaction which is otherwise expressly permitted under this
Agreement or otherwise in the ordinary course of business at prices and on terms
and conditions not less favorable to such Credit Party than could be obtained in
a comparable arm’s-length transaction from unrelated third parties.
          6.9. Lines of Business. Engage to any substantial extent in any line
or lines of business activity other than (i) businesses of the type as those in
which the Credit Parties are engaged on the Original Closing Date or which are
related thereto and (ii) as required by the Bankruptcy Code, or modify or alter
in any material manner the nature and type of the Credit Parties’ businesses,
except (x) such modifications disclosed to the Administrative Agents or as
required by the Bankruptcy Code, (y) as contemplated by the CalBear Documents
and (z) for sales permitted under Section 6.5.
          6.10. Concentration Account. (a) Fail to maintain a system of cash
management that concentrates unrestricted cash in excess of $25,000,000 into the
Concentration Account on a daily basis pursuant to arrangements reasonably
satisfactory to the Collateral Agent and (b) fail to provide the Collateral
Agent with an executed control or similar agreement relating to the investment
account maintained by Borrower with Scudder Investments (or another affiliate of
the Collateral Agent), in form and substance reasonably acceptable to the
Collateral Agent and the Borrower. All funds in the Concentration Account shall
be invested by the Collateral Agent, as principal concentration bank, in
overnight cash accounts or other money market funds as approved by the
Collateral Agent. In connection with the maintenance of the foregoing, the
Borrower shall seek the entry of appropriate Bankruptcy Court orders, reasonably
satisfactory to the Administrative Agents and the Borrower, providing for the
implementation of such cash management system. Subject to the Orders, the
Borrower may direct the transfer of available funds on deposit in the
Concentration Account to its disbursement accounts and, subject to Sections 6.1
and 6.7, Subsidiaries of the Borrower.
          6.11. Chapter 11 Claims. In respect of any Loan Party, incur, create,
assume, suffer to exist or permit any other Superpriority Claim or Lien which is
pari passu with or senior to the claims of the Collateral Agent, Administrative
Agents and the Lenders granted pursuant to this Agreement, the Security and
Pledge Agreement and the Final Order except for the Carve-Out and Permitted
Liens which, in accordance with the Final Order, are senior to such Liens.



--------------------------------------------------------------------------------



 



61

          6.12. Reclamation Claims; Bankruptcy Code Section 546(g) Agreements.
(a) Make any payments or transfer any property on account of claims asserted by
any vendors of any Loan Party for reclamation in accordance with Section 2-702
of the Uniform Commercial Code and Section 546(c) of the Bankruptcy Code or
(b) enter into any agreements or file any motion seeking a Bankruptcy Court
order for the return of property of any Loan Party to any vendor pursuant to
Section 546(g) of the Bankruptcy Code in the aggregate for clauses (a) and
(b) in excess of $2,000,000 in the aggregate.
          6.13. Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any Capital Expenditure of
the Loan Parties in the ordinary course of business exceeding $264,000,000 in
fiscal year 2006 of the Borrower and $246,000,000 in fiscal year 2007 of the
Borrower, provided, that any such amount, if not so expended in the fiscal year
for which it is permitted, may be carried over for expenditure in the next
succeeding fiscal year. In addition, the Loan Parties shall be permitted to make
the Capital Expenditures described on Schedule 6.13 and with Reinvestment
Deferred Amounts to the extent permitted under Section 2.17(a), in each case
without reducing the amount permitted for any fiscal year set forth in the
immediately preceding sentence.
          6.14. Use of Proceeds. Use the proceeds of the Loans or the Letters of
Credit for purposes other than those described in Section 3.10.
          6.15. Consolidated EBITDA. Permit cumulative Consolidated EBITDA for
the Global Entities for each rolling twelve (12) fiscal month period ending on
the dates listed below to be less than the amount listed opposite such month:

          Global Entities Month   EBITDA ($)
March 31, 2006
  $450,000,000 April 30, 2006   $450,000,000 May 31, 2006   $450,000,000
June 30, 2006   $500,000,000 July 31, 2006   $500,000,000 August 31, 2006  
$560,000,000 September 30, 2006   $560,000,000 October 31, 2006   $560,000,000
November 30, 2006   $560,000,000 December 31, 2006   $575,000,000 January 31,
2007   $575,000,000 February 28, 2007   $575,000,000 March 31, 2007  
$575,000,000 April 30, 2007   $615,000,000 May 31, 2007   $615,000,000 June 30,
2007   $615,000,000 July 31, 2007   $650,000,000 August 31, 2007   $650,000,000
September 30, 2007   $675,000,000 October 31, 2007   $675,000,000 November 30,
2007   $675,000,000

          6.16. Minimum Liquidity. Permit Minimum Liquidity of the Loan Parties
at the last day of each calendar month to be less than $250,000,000, provided
that the foregoing amount shall be reduced by the percentage of the amount of
any permanent reduction of the Total Revolving



--------------------------------------------------------------------------------



 



62

Commitments pursuant to Section 2.17(a) over the Total Revolving Commitments in
effect immediately prior to such permanent reduction.
          6.17. Geysers Leverage Ratio. Permit the Geysers Leverage Ratio as at
the last day of any period of twelve months ending with any month set forth
below to exceed the ratio set forth below opposite such month:

      Month   Geysers Leverage Ratio March 31, 2006   7.00:1.00 April 30, 2006  
7.25:1.00 May 31, 2006   7.25:1.00 June 30, 2006   7.25:1.00 July 31, 2006  
7.25:1.00 August 31, 2006   7.25:1.00 September 30, 2006   7.25:1.00 October 31,
2006   7.50:1.00 November 30, 2006   8.00:1.00 December 31, 2006   8.50:1.00
January 31, 2007   8.50:1.00 February 28, 2007   8.75:1.00 March 31, 2007  
8.75:1.00 April 30, 2007   9.00:1.00 May 31, 2007   9.00:1.00 June 30, 2007  
9.00:1.00 July 31, 2007   9.00:1.00 August 31, 2007   9.00:1.00 September 30,
2007   9.00:1.00 October 31, 2007   9.00:1.00 November 30, 2007   9.00:1.00

          6.18. Geysers Interest Coverage Ratio. Permit the Geysers Interest
Coverage Ratio for any period of twelve months ending with any month set forth
below to be less than the ratio set forth below opposite such fiscal month:

      Month   Geysers Interest Coverage Ratio March 31, 2006   2.00:1.00
April 30, 2006   2.00:1.00 May 31, 2006   1.75:1.00 June 30, 2006   1.75:1.00
July 31, 2006   1.75:1.00 August 31, 2006   1.75:1.00 September 30, 2006  
1.75:1.00 October 31, 2006   1.75:1.00 November 30, 2006   1.50:1.00
December 31, 2006   1.50:1.00 January 31, 2007   1.50:1.00 February 28, 2007  
1.50:1.00 March 31, 2007   1.40:1.00



--------------------------------------------------------------------------------



 



63

      Month   Geysers Interest Coverage Ratio April 30. 2007   1.40:1.00 May 31,
2007   1.40:1.00 June 30, 2007   1.40:1.00 July 31, 2007   1.40:1.00 August 31,
2007   1.40:1.00 September 30, 2007   1.40:1.00 October 31, 2007   1.40:1.00
November 30, 2007   1.40:1.00

          6.19. Amendments to Documents. Amend, supplement or modify, without
the consent of the Administrative Agents, in any material manner adverse to the
interest of the Lenders (a), any material project financing documents to which a
Material Subsidiary is a party and (b) the CalBear Documents.
          6.20. Control Agreements. On and after March 15, 2006, fail to provide
the Collateral Agent with executed control, blocked account, or similar
agreements relating to all accounts maintained by Borrower with Union Bank of
California, in form and substance reasonably acceptable to the Collateral Agent.
Anytime after June 30, 2006, upon 90 days’ written notice to the Borrower, the
Collateral Agent may require the Borrower to maintain, and the Borrower shall
not fail to maintain, a cash management system that concentrates all
unrestricted cash of the Borrower and its Subsidiaries on a daily basis in the
Concentration Account pursuant to arrangements and documentation reasonably
satisfactory to the Collateral Agent.
          6.21. Adequate Protection Payments. Without the prior consent of the
Required Lenders and the Administrative Agents, make any payments of adequate
protection or otherwise with respect to any Calpine Second Lien Debt (as such
term is defined in the Final Order Authorizing Use of Cash Collateral and
Granting Adequate Protection, entered by the Bankruptcy Court on or about
January 30, 2006 (the “Cash Collateral Order”), other than the two Periodic Cash
Payments (as such term is defined in the Cash Collateral Order).
SECTION 7
EVENTS OF DEFAULT
          If one or more of the following events (herein called “Events of
Default”) shall occur and be continuing:
          (a) The Borrower shall fail to (i) pay any principal under any Note or
under this Agreement, including without limitation, pursuant to Section 2.17
hereof, when due in accordance with the terms thereof or hereof or to reimburse
the Fronting Bank in accordance with Section 2.8(d) or (ii) pay any interest on
any Note or under this Agreement, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms thereof or hereof; or
          (b) Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or which is contained in any
certificate, document or financial or other



--------------------------------------------------------------------------------



 



64

statement furnished at any time under or in connection with this Agreement or
any other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
          (c) Any material provision of this Agreement (including without
limitation, Section 9) or any other Loan Document shall cease to be valid and
binding on the Loan Parties or cease to be in full force and effect, or any
Credit Party shall so assert in any pleading filed in any court; or
          (d) Any Loan Party shall default in the observance or performance of
any covenant or other agreement contained in Section 1.3, Section 5.4(a) (with
respect to the Borrower), Section 5.7(a), Section 5.11(b)(iii)(C) or Section 6
hereof or Section 5 of the Security and Pledge Agreement; or
          (e) Any Loan Party shall default in the observance or performance of
any covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (d) of this
Section 7), and such default shall continue unremedied for a period of fifteen
(15) days; or
          (f) Any Loan Party shall (i) default in any payment of principal of or
interest on any post-Petition Date Indebtedness permitted under Section 6.1
(other than as provided in Section 7(a)), or in the payment of any post-Petition
Date Guarantee Obligation permitted under Section 6.3, in either case in an
outstanding principal amount in excess of $5,000,000 beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
post-Petition Date Indebtedness or post-Petition Date Guarantee Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries to cause, with the giving of notice if required
(but after the expiration of all grace periods applicable thereto), such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable, provided, however, this clause (ii) shall not
apply to Indebtedness that becomes due solely as a result of the voluntary sale
or transfer of property or assets to the extent such sale or transfer is
permitted by the terms of such Indebtedness; or
          (g) Any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code; or
          (h) (i) An order of the Bankruptcy Court shall be entered granting
another Superpriority Claim or Lien pari passu with or senior to that granted to
the Lenders and the Collateral Agent pursuant to this Agreement and the Interim
Order (or the Final Order, as applicable); (ii) an order of the Bankruptcy Court
shall be entered reversing, staying for a period in excess of ten (10) days,
vacating or otherwise amending, supplementing or modifying the Interim Order (or
the Final Order, as applicable) without the written consent of the
Administrative Agents; (iii) an order of a court of competent jurisdiction shall
be entered terminating the use of Cash Collateral by the Borrower or any
Material Subsidiary; or (iv) an order of the Bankruptcy Court shall be entered
under Section 1106(b) of the Bankruptcy Code in any of the Cases appointing a
trustee, a responsible officer or an examiner having enlarged powers relating to
the operation of the business of the Loan Parties (i.e., powers beyond those set
forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) and such order
shall not be reversed or vacated within thirty (30) days after the entry
thereof; or
          (i) Any Global Entity shall make any payments (including any adequate
protection payments) relating to pre-Petition Date obligations or interests, in
each case of any Loan Party, other than (i) as permitted under the Interim Order
(or the Final Order, as applicable); (ii) in respect of accrued



--------------------------------------------------------------------------------



 



65

payroll and related expenses and employee benefits as of the Petition Date;
(iii) in accordance with, and to the extent authorized by, orders reasonably
satisfactory to the Administrative Agents; (iv) as otherwise permitted under
this Agreement, including pursuant to the orders described in Section 4.1(d);
(v) paying dividends pursuant to the Preferred Equity Documents as in effect on
the date hereof at any time after Calpine CCFC Holdings, Inc. and its
Subsidiaries (including without limitation, CCFC Preferred Holdings LLC and its
Subsidiaries) have become Debtors and Loan Parties in accordance with
Section 5.11(b) and have otherwise complied with the provisions thereof and so
long as no Default or Event of Default shall have occurred and is continuing;
(vi) payments by a Global Entity that is not a Debtor in respect of prepetition
obligations of a Debtor for services and materials that were used solely in the
construction or maintenance of a project that is not a Debtor and such payment
is necessary to avoid the incurrence of a statutory lien against such project;
and (vii) payments in respect of prepetition obligations of a Debtor by a Global
Entity that is not a Debtor for common facilities or services to the extent
necessary to ensure that such common facilities or services remain available to
such Global Entity and such Debtor; or
          (j) Except in respect of the transactions permitted under
Section 6.5(a)(iii), the entry of an order granting relief from the automatic
stay without the affirmative consent of the Administrative Agents so as to allow
a third party to proceed against any property of any Loan Party which has a
value in excess of $5,000,000 in the aggregate; or
          (k) The filing of any pleading by any Global Entity seeking, or
otherwise consenting to, any of the matters set forth in paragraphs (g), (h) or
(i) above in this Section 7; or
          (l) (i) One or more judgments or decrees required to be satisfied as
an administrative expense claim shall be entered after the Petition Date against
any Credit Party involving in the aggregate a liability (to the extent not paid
or fully covered by insurance) of $5,000,000 or more and all such judgments or
decrees shall not have been vacated, stayed or bonded pending appeal within the
time required by the terms of such judgment or applicable law; or (ii) there
shall be rendered against any Loan Party a non-monetary judgment with respect to
a post-Petition Date event which causes or would reasonably be expected to cause
a Material Adverse Effect; or
          (m) It shall be determined (whether by the Bankruptcy Court or by any
other judicial or administrative forum) that any Credit Party is liable for the
payment of claims arising out of any failure to comply (or to have complied)
with applicable Environmental Laws or regulations the payment of which could
reasonably be expected to have a Material Adverse Effect; or
          (n) Any proceeding shall be commenced by any Loan Party seeking, or
otherwise consenting to, (i) the invalidation, subordination or challenging in
any respect the Superpriority Claims and Liens granted to secure the Obligations
or (ii) any relief under Section 506(c) of the Bankruptcy Code with respect to
any Collateral; or
          (o) Any Loan Party files a Reorganization Plan that does not provide
for the indefeasible payment in full in cash on the effective date of such
Reorganization Plan of the Obligations; or
          (p) (i) a default, event of default, acceleration event or similar
event shall have occurred and be continuing under any project financing
documentation of any Material Subsidiary, the lenders thereunder shall have
taken foreclosure or acceleration action in respect thereof (including without
limitation, any interruption of distributions to any Credit Party, and such
foreclosure or acceleration action remains unstayed for a period of fifteen
(15) days (or such Material Subsidiary shall not, within such fifteen (15) days,
have become a Debtor and a Loan Party in accordance with Section



--------------------------------------------------------------------------------



 



66

5.11(b) and otherwise complied with the provisions thereof) or (ii) a “Voting
Rights Trigger Event”, default, event of default or similar event shall have
occurred under the Preferred Equity Documents except to the extent that (x) any
such “Voting Rights Trigger Event” occurred solely as a result of the
commencement of the Cases and has been stayed and not exercised or (y) any such
“Voting Rights Trigger Event”, default, event of default or similar event has
not resulted in a change of control or similar event at CCFC Preferred Holdings,
LLC or any of its Subsidiaries or in a foreclosure or acceleration action by
lenders of Indebtedness of CCFC Preferred Holdings, LLC or any of its
Subsidiaries; or
          (q) (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Global Entity or any
Commonly Controlled Entity; (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA; (v) any Global Entity or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or ERISA
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or
          (r) There shall occur a Change of Control; or
          (s) (i) Payment shall made in respect of the Guarantee Obligations
permitted under Section 6.3(g) in an amount in excess of $20,000,000 or
(ii) demand shall made in respect of the Guarantee Obligations permitted under
Section 6.3(g) in an amount in excess of $20,000,000 and such demand shall not
have been revoked, rescinded or otherwise withdrawn within two Business Days of
such demand;
then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the applicable Administrative Agent may, and, at the request of the
Required Lenders, the applicable Administrative Agent or the Collateral Agent
(subject to the terms of the Security and Pledge Agreement), shall, by notice to
the Borrower (with a copy to counsel for any statutory committee appointed in
the Cases and to the United States Trustee for the Southern District of New
York), take one or more of the following actions, at the same or different
times; provided that (a) with respect to clause (iv) below and the enforcement
of Liens or other remedies with respect to the Collateral under clause
(v) below, the Collateral Agent shall provide the Borrower (with a copy to
counsel for any statutory committee appointed in the Cases and to the United
States Trustee for the Southern District of New York) with five (5) Business
Days’ written notice prior to taking the action contemplated thereby: (i) in the
case of the First Priority Agent, terminate forthwith the Revolving Commitments;
(ii) declare the Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans, any Letter of Credit Outstandings
constituting then drawn and unreimbursed Letters of Credit, together with
accrued interest thereon and any unpaid accrued Fees and all other Obligations
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; (iii) require the Loan Parties upon demand to forthwith deposit
in the L/C Cash Collateral Account cash in an amount such that the aggregate
amount on deposit in the L/C Cash Collateral Account is equal to 105% of the
face amount of each outstanding and undrawn



--------------------------------------------------------------------------------



 



67

Letter of Credit and, to the extent the Borrower shall fail to furnish such
funds as demanded by the First Priority Agent, the First Priority Agent shall be
authorized to debit the accounts of the Loan Parties maintained with the First
Priority Agent in such amount for the deposit of such amounts in the L/C Cash
Collateral Account; (iv) subject to the Interim Order (or the Final Order, as
applicable), set-off amounts in the L/C Cash Collateral Account, the
Concentration Account or any other accounts of the Loan Parties and apply such
amounts to the Obligations of the Loan Parties hereunder and under the other
Loan Documents in accordance with the Security and Pledge Agreement; and
(v) exercise, subject to the Orders, any and all remedies under this Agreement,
the Security and Pledge Agreement, the Orders, and applicable law available to
the Administrative Agents, the Collateral Agent and the Lenders.
SECTION 8
THE AGENTS
          8.1. Appointment. Each First Priority Lender hereby irrevocably
designates and appoints the First Priority Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the First Priority Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Each Second Priority Term Lender hereby irrevocably
designates and appoints the Second Priority Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Second Priority Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Second Priority Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Each Lender hereby irrevocably designates and appoints the
Collateral Agent as the agent of such Lender under this Agreement and the other
Loan Documents, and each such Lender irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, none of the Administrative Agents and
the Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent.
          8.2. Delegation of Duties(a) . (a) Each of the Administrative Agents
and the Collateral Agent may execute any of their duties under this Agreement
and the other Loan Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. None of the Administrative Agents and the Collateral Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
          (b) It is acknowledged and agreed that GE Capital shall act as
Sub-Agent of the First Priority Agent with respect to the administration of the
Revolving Facility, the making of Revolving Loans and Swingline Loans, the
issuance and administration of Letters of Credit and the performance of such
other functions of the First Priority Agent under the Revolving Facility that
are reasonably related thereto, including, without limitation, the
administration of, assignments of (including the giving or withholding of
consents with respect thereto), and the maintenance of the Register for, the
Revolving Facility, the Swingline Loans, the Letters of Credit and the Revolving
Loans. Accordingly, for (x) all



--------------------------------------------------------------------------------



 



68

purposes of this Section 8 and Section 11.5, (y) for the purpose of Section 11.6
(as it pertains to assignments and participations of the Revolving Commitment
and/or Revolving Loans, including the giving or withholding of consents with
respect thereto except with respect to arrangements between DB or CS and an
Elgibile Assignee in connection with the syndication process) and
(z) Section 15(g) of the Security and Pledge Agreement, references to the
“Administative Agents,” “First Priority Agent” and “Agents”, as applicable,
shall, be deemed to include the Sub-Agent.
          8.3. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          8.4. Reliance by Administrative Agents. Each Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts reasonably selected by such Administrative Agent.
Each Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with such Administrative Agent. Each
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless such
Administrative Agent shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement or any
other Loan Document, the Majority Facility Lenders, Majority First Priority
Lenders, Majority Second Priority Lenders or all Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.
          8.5. Notice of Default. No Administrative Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless such Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
either Administrative Agent receives such a notice, such Administrative Agent
shall give notice thereof to the other Administrative Agent the Lenders. The
applicable Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement or any other Loan Document, the
Majority Facility Lenders, Majority First



--------------------------------------------------------------------------------



 



69

Priority Lenders, Majority Second Priority Lenders or all Lenders); provided
that unless and until the applicable Administrative Agents shall have received
such directions, such Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.
          8.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Administrative
Agent hereunder, neither Administrative Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          8.7. Indemnification. The First Lien Lenders agree to indemnify the
First Lien Agent and the Second Lien Lenders agree to indemnify the Second Lien
Agent each in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Commitment Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Commitment
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          8.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.



--------------------------------------------------------------------------------



 



70

          8.9. Successor Administrative Agents. An Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower. If an Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as an Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as an
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of such Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Administrative Agent under this Agreement and the other Loan
Documents.
          8.10. Syndication Agents and Documentation Agents. The Syndication
Agents and Documentation Agents shall not have any duties or responsibilities
hereunder in its capacity as such or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Syndication Agents and Documentation Agents.
          8.11. Collateral Security. The Collateral Agent will hold, administer
and manage any Collateral pledged from time to time hereunder either in its own
name or as Collateral Agent, but each Lender shall hold a direct, undivided
pro-rata beneficial interest therein, on the basis of its proportionate interest
in the secured obligations, by reason of and as evidenced by this Agreement and
the other Loan Documents, subject to the priority of payments referenced in
Section 15(g) of the Security and Pledge Agreement.
          8.12. Enforcement by the Administrative Agents. All rights of action
under this Agreement and under the Notes and all rights to the Collateral
hereunder may be enforced by the Administrative Agents and the Collateral Agent
and any suit or proceeding instituted by an Administrative Agent or the
Collateral Agent in furtherance of such enforcement shall be brought in its name
as Administrative Agent or Collateral Agent without the necessity of joining as
plaintiffs or defendants any other Lenders, and the recovery of any judgment
shall be for the benefit of Lenders subject to the expenses of the
Administrative Agents and the Collateral Agent.



--------------------------------------------------------------------------------



 



71

SECTION 9
GUARANTEE
          9.1. Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent,
the Administrative Agents, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns permitted hereunder,
the prompt and complete payment and performance by the Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor under this Section 9.1
and under the other Loan Documents shall in no event exceed the amount which is
permitted under applicable federal and state laws relating to the insolvency of
debtors.
          (c) Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 9 or affecting the
rights and remedies of the Administrative Agents or any Lender hereunder.
          (d) The guarantee contained in this Section 9 shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 9 shall have been satisfied by
payment in full (other than contingent indemnification obligations which have
not been asserted), no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
this Agreement the Borrower may be free from any Obligations.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agents or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than contingent indemnification obligations
which have not been asserted), no Letter of Credit shall be outstanding and the
Commitments are terminated.
          9.2. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.3. The provisions of
this Section 9.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agents and the Lenders, and each Guarantor
shall remain liable to the Administrative Agents and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
          9.3. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agents or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agents



--------------------------------------------------------------------------------



 



72

or any Lender against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agents or
any Lender for the payment of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agents and the Lenders by the Borrower
on account of the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agents and the Lenders, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agents in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agents, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.
          9.4. Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agents or any Lender may be rescinded by the Administrative
Agents or such Lender and any of the Obligations continued, and the Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agents or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection herewith
or therewith may be amended, modified, supplemented or terminated, in whole or
in part, as the Administrative Agents (or the Required Lenders or all Lenders,
as the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agents or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agents nor any
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained in this Section 9 or any property subject thereto.
          9.5. Guarantee Absolute and Unconditional. Each Guarantor waives to
the extent permitted by law any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Administrative Agents or any Lender upon the guarantee contained
in this Section 9 or acceptance of the guarantee contained in this Section 9;
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 9; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agents and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 9. Each Guarantor waives to the extent
permitted by law diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 9 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agents or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agents or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 9, in bankruptcy or in



--------------------------------------------------------------------------------



 



73

any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agents
or any Lender may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agents or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agents or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
          9.6. Reinstatement. The guarantee contained in this Section 9 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agents or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Loan Party
or any substantial part of its property, or otherwise, all as though such
payments had not been made.
          9.7. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the applicable Administrative Agents without set-off
or counterclaim in Dollars at its Funding Office.
SECTION 10
[INTENTIONALLY OMITTED]
SECTION 11
MISCELLANEOUS
          11.1. Amendments and Waivers. (a) None of this Agreement, any Note,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agents may, from time to time, (I) enter
into with the Loan Parties written amendments, supplements or modifications
hereto, to the Notes and to the other Loan Documents for the purpose of adding
any provisions to this Agreement, the Notes or the other Loan Documents or
changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (II) waive, on such terms and conditions as the
Required Lenders or the Administrative Agents, as the case may be, may specify
in such instrument, any of the requirements of this Agreement, the Notes or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) reduce the amount or extend the scheduled date of any
amortization payment or maturity of any Loan or other Extension of Credit or
Note, or the date for payment of any reimbursement obligations in respect of
Letters of Credit or reduce the stated rate of any interest or fee payable
hereunder (provided, however, that only the consent of the Required Lenders
shall be necessary for the waiver of payment of default interest) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, or modify the Superpriority Claim
status of the Lenders in



--------------------------------------------------------------------------------



 



74

respect of any Extensions of Credit, in each case without the consent of each
Lender directly affected thereby, (B) without the written consent of the
Swingline Lender, amend, modify or waive any provision of Section 2.6 or 2.7;
(C) without the consent of all the Lenders, (i) amend, modify or waive any
provision of this Section 11.1 or any other provision of any Section hereof
expressly requiring the consent of all the Lenders, (ii) reduce the percentage
specified in or otherwise change the definition of Required Lenders and
Supermajority Lenders or Majority Facility Lenders, (iii) release all or
substantially all of the Collateral for the Obligations, release all or
substantially all of the Guarantors or release the Superpriority Claim of the
Administrative Agents, the Collateral Agent and the Lenders in respect of all or
substantially all of the Debtors or (iv) consent to the assignment or transfer
by any Loan Party of any of its rights and obligations under this Agreement and
the other Loan Documents, (D) without the consent of the Majority Facility
Lenders under the Revolving Facility, waive the condition precedent set forth in
Section 4.2(c), (E) amend, modify or waive any provision of Section 2.17(b) or
2.20 or Section 15(g) of the Security and Pledge Agreement without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby, (F) amend, modify or waive any provision of (i) Sections 2.8
through 2.10 without the consent of the Fronting Bank or (ii) Section 8 or any
other provision of this Agreement or the other Loan Documents which affects, the
rights, duties or obligations of the Administrative Agents (including the
Sub-Agent) without the written consent of the Administrative Agents (including
the Sub-Agent, solely to the extent any such action would have the effect of
amending the rights, duties or obligations of the Sub-Agent, in its capacity as
such) and (G) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agents and all future
holders of the Notes. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agents shall be restored to their former position and
rights hereunder and under the outstanding Notes and any other Loan Documents,
and any Default or Event of Default waived shall be deemed to have not occurred
or to be cured and not continuing, as the parties may agree; but no such waiver
shall extend to any subsequent or other Default or Event of Default, or impair
any right consequent thereon.
          (b) Notwithstanding anything to the contrary contained in
Section 11.1(a), in the event that the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders and/or each Lender directly affected thereby and such
modification or amendment is agreed to by the Supermajority Lenders, then with
the consent of the Borrower and the Supermajority Lenders, the Borrower and the
Supermajority Lenders shall be permitted to amend the Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, the “Minority
Banks”) to provide for (w) the termination of the Commitment of each of the
Minority Banks, (x) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Commitment of one or more of the Supermajority Lenders with
consent of such Lender, so that the Total Commitment after giving effect to such
amendment shall be in the same amount as the Total Commitment immediately before
giving effect to such amendment, (y) if any Loans or other Extensions of Credit
are outstanding at the time of such amendment, the making of such additional
Loans by such new financial institutions or Supermajority Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding
Obligations of the Minority Banks immediately before giving effect to such
amendment and (z) such other modifications to this Agreement as may be
appropriate.
          11.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when received, addressed as follows in the case of
the Loan Parties and the Administrative Agents, and as set forth in the
administrative questionnaire



--------------------------------------------------------------------------------



 



75

delivered to the Administrative Agents in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

     
The Borrower and the Guarantors:
  Calpine Corporation
 
  50 West San Fernando Street
 
  San Jose, CA 95113
 
  Attention: Chief Financial Officer
 
  Telecopier No.: 408-995-0505
 
   
 
  with copies (which shall not constitute notice) to:
 
   
 
  50 West San Fernando Street
 
  San Jose, CA 95113
 
  Attention: General Counsel
 
  Telecopier No.: 408-995-0505  
 
  Kirkland & Ellis LLP
 
  Citigroup Center
153 East 53rd Street
 
  New York, NY 10022
 
  Attention: Rick Cieri, Esq.
 
  Telecopier No.: 212-446-4900
 
   
The Administrative Agents:
  Deutsche Bank Trust Company Americas
 
  Leveraged Loan Portfolio
 
  60 Wall Street
 
  New York, NY 10005
 
  Attention: Marcus Tarkington
 
  Telecopier No.: (212) 797-0070



--------------------------------------------------------------------------------



 



76

     
 
  Credit Suisse
 
  Eleven Madison Avenue
 
  New York, NY 10010
 
  Attention: James Moran
 
  Telecopier No.: 212-743-1878
 
   
 
  with a copy to:
 
   
 
  Simpson Thacher & Bartlett LLP
 
  425 Lexington Avenue
 
  New York, NY 10017
 
  Attention: Peter V. Pantaleo, Esq.
 
  Telecopier No.: 212-455-2502
 
   
The Sub-Agent, Fronting Bank and Swingline Lender:
  General Electric Capital Corporation
 
  6130 Stoneridge Mall Road
 
  Pleasanton, CA 94588-3279
 
  Attention: Lawrence Ridgway
 
  Telecopier No.: 925-730-6496

          11.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agents or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
          11.4. Survival of Representations and Warranties. All representations
and warranties made herein and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.
          11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Administrative Agent and each Lender for all its out-of-pocket
costs and expenses reasonably incurred in connection with the development,
preparation and execution of, any amendment, supplement or modification to, and
the enforcement or preservation of any rights under, this Agreement, the Notes,
the other Loan Documents, the Orders and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, and the reasonable fees and
disbursements of counsel to each Administrative Agent and the Collateral Agent
and professionals engaged by the Administrative Agents and the Collateral Agent,
(b) to pay or reimburse each Administrative Agent, the Collateral Agent and each
Lender for all its costs and expenses reasonably incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents, the Orders and any such other documents following the
occurrence and during the continuance of a Default or an Event of Default,
including without limitation, the reasonable fees and disbursements of counsel
to each Administrative Agent, the Collateral Agent and each Lender and
professionals engaged by the Administrative Agents, the Collateral Agent and the
Lenders, (c) to pay, and indemnify and hold harmless each Lender, the Collateral
Agent and each Administrative Agent from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or



--------------------------------------------------------------------------------



 



77

administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents, the Orders and any such
other documents, (d) to pay all the actual and reasonable out-of-pocket expenses
of the Administrative Agents related to this Agreement, the other Loan
Documents, the Orders, the Loans or the Letters of Credit in connection with the
Cases (including without limitation, the on-going monitoring by the
Administrative Agents of the Cases, including attendance by each Administrative
Agent and counsel at hearings or other proceedings and the on-going review of
documents filed with the Bankruptcy Court) and (e) to pay, and indemnify and
hold harmless each Lender, the Collateral Agent and each Administrative Agent
(and their respective directors, officers, employees and agents) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance, preservation of rights and administration of this Agreement, the
Notes, the other Loan Documents, the Orders or the use of the proceeds of the
Extensions of Credit, including without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Loan Parties or any of
their respective properties (all the foregoing in this clause (e), collectively,
the “indemnified liabilities”), provided that the Borrower shall have no
obligation hereunder to either Administrative Agent, the Collateral Agent or any
Lender with respect to indemnified liabilities determined by the final judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Administrative Agent, the Collateral Agent or such
Lender or their respective directors, officers, employees and agents; provided,
further, that the Borrower shall in no event be responsible for punitive damages
pursuant to this Section 11.5 except such punitive damages required to be paid
by any indemnified party in respect of any indemnified liabilities. The
agreements in this subsection shall survive repayment of the Loans and all other
Obligations payable hereunder.
          11.6. Successors and Assigns; Participations; Purchasing Lenders.
(a) This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, the Lenders, the Administrative Agents, the Fronting Bank, all future
holders of the Notes and their respective successors and assigns, except that
neither the Borrower nor any Guarantor may assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender.
          (b) Any Lender may, without notice to or consent of the Administrative
Agents and the Borrower, in the ordinary course of its lending business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. No Lender shall
grant any participation under which the Participant shall have the right to
require such Lender to take or omit to take any action hereunder or approve any
amendment to or waiver of this Agreement or the Notes or any other Loan
Document, except to the extent such amendment or waiver would: (i) extend the
final maturity date of, or extend any date for payment of any principal,
interest or fees applicable to, the Loans, Letters of Credit or Commitments in
which such Participant is participating, (ii) reduce the interest rate or the
amount of principal or fees applicable to the Loans or the Letters of Credit in
which such Participant is participating or (iii) release any Lien granted
pursuant to Section 2.28 hereof and the Interim Order (or the Final Order, as
applicable) on all or substantially all of the Collateral. The Borrower agrees
that if amounts outstanding under this Agreement and the Notes are due or
unpaid, or shall have been declared or shall



--------------------------------------------------------------------------------



 



78

have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Note, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 11.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.21, 2.22 and 2.23
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it were a Lender; and provided that the Participant and
the transferor Lender shall not be entitled to receive in the aggregate any
greater amount pursuant to such subsections than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.
          (c) Any Lender may, in the ordinary course of its business of making
or investing in loans and in accordance with applicable law, at any time sell to
any Lender or to one or more Eligible Assignees (each a “Purchasing Lender”) all
or any part of its rights and obligations under this Agreement and the Notes
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit D, executed by such Purchasing Lender, such transferor Lender (and, in
the case of a Purchasing Lender that is not then a Lender, by the applicable
Administrative Agent) and delivered to applicable Administrative Agent for its
acceptance and recording in the Register; provided that (i) other than in the
case of a sale to a Purchasing Lender that is an Affiliate of the transferor
Lender or to another Lender, or to an Affiliate or Related Fund of any Lender
(collectively, a “Related Party Transfer”), the consent of the applicable
Administrative Agent shall be required (which consent shall not be unreasonably
withheld or delayed), (ii) if such Purchasing Lender is not then a Lender, such
sale must be to either (A) a commercial bank having total assets in excess of
$5,000,000,000, (B) a finance company, insurance company or other financial
institution or fund which is regularly engaged in the making of, purchasing or
investing in, loans and having total assets in excess of $100,000,000 or
(C) such other Person approved by the applicable Administrative Agent (which
approval shall not be unreasonably withheld or delayed) (each, an “Eligible
Assignee”), (iii) if such sale is not to another Lender, Related Fund or
Affiliate of any Lender, or does not involve all of the transferor Lender’s
rights and obligations under this Agreement, (A) the amount of the rights and
obligations so sold shall, unless otherwise agreed to in writing by the
applicable Administrative Agent, not be less than $1,000,000 and in each case to
be an entity which is not restricted from making future advances under a
revolving credit facility or to an entity that has filed for relief under the
Bankruptcy Code or that is a financially distressed company and (B) after giving
effect to such assignment, the Commitment of each of the transferor Lender and
the transferee Lender shall be at least $1,000,000, or such lesser amount agreed
to by the applicable Administrative Agent and (iv) in the case of any sale under
the Revolving Facility (other than to another Lender, Related Fund or Affiliate
of any Lender), the consent of the Fronting Bank and the Swingline Lender shall
be required (except the foregoing restrictions contained in clauses (i) through
(iv) shall not be applicable to any assignments between DB or CS and an Eligible
Assignee in connection with the syndication process and such minimum amounts
shall be aggregated in respect of each Lender, an Affiliate of such Lender and
Related Funds of any Lender). Upon such execution, delivery, acceptance and
recording of an Assignment and Acceptance, from and after the effective date of
such transfer determined pursuant to and as defined in such Assignment and
Acceptance, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of a Assignment and Acceptance covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto). Such Assignment and
Acceptance shall be deemed to amend this Agreement (including Schedule 1.1A
hereof) to the extent, and only to the extent, necessary to reflect the addition
of such



--------------------------------------------------------------------------------



 



79

Purchasing Lender and the resulting adjustment of the Commitment Percentage and
Commitment of each of the transferor Lender and the Purchasing Lender arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Notes. To
the extent requested in writing by the transferor Lender or the Purchasing
Lender on or prior to the effective date of such transfer determined pursuant to
such Assignment and Acceptance, the Borrower, at its own expense, shall execute
and deliver to the applicable Administrative Agent in exchange for the Note of
the transferor Lender a new Note to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and, if the transferor Lender has retained a Commitment hereunder, a
new Note to the order of the transferor Lender in an amount equal to the
Commitment retained by it hereunder. Such new Notes shall be dated the Closing
Date and shall otherwise be in the form of the Note replaced thereby. To the
extent the transferor Lender requested a Note, the Note surrendered by the
transferor Lender shall be returned by the applicable Administrative Agent to
the Borrower marked “cancelled”.
          (d) Each Administrative Agent, acting on behalf of the Borrower, shall
maintain at its address referred to in Section 11.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agents and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Any assignment of any Loan whether or not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance, and thereupon one or more new Notes in the
same aggregate principal amount shall be issued to the designated Purchasing
Lender and the old Notes shall be returned by the applicable Administrative
Agent to the Borrower marked “cancelled”.
          (e) Upon its receipt of an Assignment and Acceptance executed by a
transferor Lender and a Purchasing Lender (and, in the case of a Purchasing
Lender that is not then a Lender, by the applicable Administrative Agent, the
Fronting Bank, the Swingline Lender and the Borrower to the extent required
under paragraph (c) above) together with payment to the Administrative Agent of
a registration and processing fee of $3,500 (except such fees shall not be
payable with respect to assignments by DB and CS), the applicable Administrative
Agent shall (i) promptly accept such Assignment and Acceptance, (ii) on the
effective date of such transfer determined pursuant thereto record the
information contained therein in the Register and (iii) give notice of such
acceptance and recordation to the Lenders and the Borrower.
          (f) Subject to Section 11.12, the Borrower authorizes each Lender to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee (in each case which agrees to comply with the provisions
of Section 11.12 hereof) any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or any
other Loan Document or which has been delivered to such Lender by or on behalf
of the Borrower in connection with such Lender’s credit evaluation of the
Borrower and its Affiliates prior to becoming a party to this Agreement.
          (g) Nothing herein shall prohibit any Lender from pledging or
assigning any Note to any Federal Reserve Bank in accordance with applicable
law. In the case of any Lender that is a fund that invests in bank loans, such
Lender may, without the consent of the Borrower or the Administrative



--------------------------------------------------------------------------------



 



80

Agents, assign or pledge all or any portion of its Notes or any other instrument
evidencing its rights as a Lender under this Agreement to any trustee for, or
any other representative of, holders of obligations owed or securities issued,
by such fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 11.6 concerning assignments.
          11.7. Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Aggregate
Outstandings of Revolving Extensions of Credit, First Priority Term Loans or
Second Priority Term Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such Extensions of Credit or Loans as it
pertains to such other Lender’s Aggregate Outstandings of Revolving Extensions
of Credit, First Priority Term Loans or Second Priority Term Loans, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans or the
Letter of Credit Outstandings owing to it, or shall provide such other Lenders
with the benefits of any such payment or collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such payment or collateral or proceeds ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.
          (b) Subject to (i) the Carve-Out, (ii) the Interim Order (or the Final
Order, as applicable) and (iii) the giving of the notice as described Section 7,
notwithstanding the provisions of Section 362 of the Bankruptcy Code and any
other rights and remedies of the Lenders provided by law, each Lender shall have
the right upon the occurrence of an Event of Default to set-off and apply
against the Obligations, whether matured or unmatured, of the Loan Parties under
this Agreement, the Notes or any other Loan Document, any amount owing from such
Lender to any Loan Party at or at any time after, the happening of any Event of
Default subject in each case to Section 7 of this Agreement.
          11.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
          11.9. GOVERNING LAW. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT,
THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.
          11.10. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Bankruptcy Court and,
if the Bankruptcy Court does not have (or abstains from) jurisdiction, to the
non-exclusive general jurisdiction of any State or Federal court of competent
jurisdiction sitting in New York County, New York;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in



--------------------------------------------------------------------------------



 



81

any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages; and
          (f) waives trial by jury in any legal action or proceeding referred to
in this Section and any counterclaim therein.
          11.11. Absence of Prejudice to the Lenders with Respect to Matters
Before the Bankruptcy Court. Each Loan Party acknowledges that the Bankruptcy
Code and Federal Rules of Bankruptcy Procedure require it to seek Bankruptcy
Court authorization for certain matters that may also be addressed in this
Agreement. No Loan Party will without the express consent of the Administrative
Agents (a) mention in any pleading or argument before the Bankruptcy Court in
support of, or in any way relating to, a position that Bankruptcy Court
authorization should be granted on the ground that such authorization is
permitted by this Agreement (unless a Person opposing any such pleading or
argument relies on this Agreement to assert or question the propriety of such)
or (b) in any way attempt to support a position before the Bankruptcy Court
based on the provisions of this Agreement. Each Administrative Agent or any
Lender shall be free to bring, oppose or support any matter before the
Bankruptcy Court no matter how treated in this Agreement.
          11.12. Confidentiality. Each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement; provided that nothing herein shall prevent any Lender from disclosing
any such information (a) to the Administrative Agents, the Sub-Agent, the
Fronting Bank, or any other Lender, (b) to any Transferee or prospective
Transferee which agrees to comply with the provisions of this subsection, (c) to
its Affiliates, employees, directors, agents, attorneys, accountants and other
professional advisors who are bound by this or other confidentiality provisions
(including professional ethics), (d) upon the request or demand, or in
accordance with the requirements (including reporting requirements), of any
Governmental Authority having jurisdiction over such Lender, provided that such
Lender shall use commercially reasonable efforts to notify the applicable Loan
Party of such disclosure, (e) in response to any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law or
other legal process, provided that such Lender shall use commercially reasonable
efforts to notify the applicable Loan Party of such disclosure, (f) which has
been publicly disclosed other than in breach of this Agreement, (g) in
connection with the exercise of any remedy under any Loan Document to the extent
disclosure is material to such claim or exercise of remedies, (h) which was
available to the Administrative Agents or such Lender prior to its disclosure to
the Administrative Agents or such Lender, as the case may be, by such Loan Party
or (i) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 11.12.



--------------------------------------------------------------------------------



 



82

          11.13. U.S.A. Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first written.

                  BORROWER:    
 
                CALPINE CORPORATION    
 
           
 
  By:   /s/  Eric N. Pryor    
 
     
 
Name: Eric N. Pryor    
 
      Title:    



--------------------------------------------------------------------------------



 



GUARANTORS:
Amelia Energy Center, LP
Anacapa Land Company, LLC
Anderson Springs Energy Company
Androscoggin Energy, Inc.
Auburndale Peaker Energy Center, LLC
Aviation Funding Corp.
Baytown Energy Center, LP
Baytown Power GP, LLC
Baytown Power, LP
Bellingham Cogen, Inc.
Bethpage Fuel Management Inc.
Blue Heron Energy Center, LLC
Blue Spruce Holdings, LLC
Broad River Energy LLC
Broad River Holdings, LLC
CalGen Equipment Finance Company, LLC
CalGen Equipment Finance Holdings, LLC
CalGen Expansion Company, LLC
CalGen Finance Corporation
CalGen Project Equipment Finance Company One, LLC
CalGen Project Equipment Finance Company Three, LLC
CalGen Project Equipment Finance Company Two, LLC
Calpine Acadia Holdings, LLC
Calpine Administrative Services Company, Inc.
Calpine Agnews, Inc.
Calpine Amelia Energy Center GP, LLC
Calpine Amelia Energy Center LP, LLC
Calpine Auburndale Holdings, LLC
Calpine Baytown Energy Center GP, LLC
Calpine Baytown Energy Center LP, LLC
Calpine Bethpage 3 Pipeline Construction Company, Inc.
Calpine Bethpage 3, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine California Development Company, LLC
Calpine California Energy Finance, LLC
Calpine California Equipment Finance Company, LLC
Calpine Calistoga Holdings, LLC
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central, L.P.
Calpine Central-Texas, Inc.
Calpine Channel Energy Center GP, LLC
Calpine Channel Energy Center LP, LLC
Calpine Clear Lake Energy GP, LLC
Calpine Clear Lake Energy, LP
Calpine Cogeneration Corporation
Calpine Construction Management Company, Inc.
Calpine Corpus Christi Energy GP, LLC
Calpine Corpus Christi Energy, LP
Calpine Decatur Pipeline, Inc.
Calpine Decatur Pipeline, L.P.
Calpine Dighton, Inc.
Calpine East Fuels, Inc.
Calpine Eastern Corporation
Calpine Energy Services Holdings, Inc.
Calpine Energy Services, LP
Calpine Finance Company
Calpine Freestone Energy GP, LLC
Calpine Freestone Energy, LP
Calpine Freestone, LLC
Calpine Fuels Corporation
Calpine Gas Holdings, LLC
Calpine Generating Company, LLC
Calpine Gilroy 1, Inc.
Calpine Gilroy 2, Inc.
Calpine Gilroy Cogen, L.P.
Calpine Global Services Company, Inc.
Calpirie Gordonsville GP Holdings, LLC
Calpine Gordonsville LP Holdings, LLC
Calpine Gordonsville, LLC
Calpine Greenleaf Holdings, Inc.
Calpine Greenleaf, Inc.
Calpine Hidalgo Design, L.P.
Calpine Hidalgo Energy Center, L.P.
Calpine Hidalgo Holdings, Inc.
Calipne Hidalgo Power GP, LLC
Calpine Hidalgo Power, LP
Calpine Hidalgo, Inc.
Calpine International Holdings, Inc.
Calpine International, LLC
Calpine Investment Holdings, LLC
Calpine Kennedy Airport, Inc.
Calpine KIA, Inc.
Calpine Leasing Inc.
Calpine Long Island, Inc.
Catptne Lost Pines Operations, Inc.
Calpinc Louisiana Pipeline Company
Calpine Magic Valley Pipeline, Inc.
Calpine Monterey Cogeneration, Inc.
Calpine MVP, Inc.
Calpine NCTP GP, LLC
Calpine NCTP, LP
Calpine Northbrook Corporation of Maine, Inc.
Calpine Northbrook Energy Holding, LLC
Calpine Northbrook Energy, LLC
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Northbrook Southcoast Investors, LLC
Calpine NTC, LP
Calpine Oneta Power I, LLC
Calpine Oneta Power II LLC
Calpine Oneta Power, L.P.
Calpine Operating Services Company, Inc.
Calpine Operations Management Company, Inc.
Calpine Pastoria Holdings, LLC
Calpine Philadelphia, Inc.
Calpine Pittsburg, LLC
Calpine Power Company
Calpine Power Equipment L P
Calpine Power Management, Inc.
Calpine Power Management, LP
Calpine Power Services, Inc
Calpine Power, Inc.
Calpine PowerAmerica, Inc.
Calpine PowerAmerica — CA, LLC
Calpine PowerAmerica — CT, LLC
Calpine PowerAmerica — MA, LLC
Calpine PowerAmerica — ME, LLC
Calpine PowerAmerica — NH, LLC
Calpine PowerAmerica — NY, LLC
Calpine PowerAmerica — OR, LLC
Calpine PowerAmerica, LP
Calpine Producer Services, L.P.
Calpine Project Holdings, Inc.
Calpine Pryor, Inc.
Calpine Rumford I, Inc.
Calpine Rumford, Inc.
Calpine Schuylkill, Inc.
Calpine Siskiyou Geothermal Partners, L.P.
Calpine Stony Brook, Inc.
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook Power Marketing, LLC
Calpine Sumas, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, Inc.
Calpine Texas Pipeline LP, Inc.
Calpine Texas Pipeline, L.P.
Calpine Tiverton 1, Inc.
Calpine Tiverton, Inc.
Calpine ULC I Holding, LLC
Calpine University Power, Inc.
Calpine Unrestricted Funding, LLC
Calpine Unrestricted Holdings, LLC
Calpine Vapor, Inc.
Carville Energy LLC
CCFC Development Company, LLC
CCFC Equipment Finance Company, LLC
CCFC Project Equipment Finance Company One, LLC
CES GP, LLC
CGC Dighton, LLC
Channel Energy Center, LP
Channel Power GP, LLC
Channel Power, LP
Clear Lake Cogeneration Limited Partnership
CogenAmerica Asia Inc.
CogenAmerica Parlin Supply Corp.
Columbia Energy LLC
Corpus Christi Cogeneration L.P.
CPN 3rd Turbine, Inc.
CPN Acadia, Inc.
CPN Berks Generation, Inc,
CPN Berks, LLC
CPN Bethpage 3rd Turbine, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Decatur Pipeline, Inc.
CPN Energy Services GP, Inc.
CPN Energy Services LP, Inc.
CPN Freestone, LLC
CPN Funding, Inc.
CPN Morris, Inc.
CPN Oxford, Inc.
CPN Pipeline Company
CPN Pleasant Hill Operating, LLC
CPN Pleasant Hill, LLC
CPN Power Services GP, LLC
CPN Power Services, LP
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Decatur Energy Center, LLC
Deer Park Power GP, LLC
Deer Park Power, LP
Delta Energy Center, LLC
Dighton Power Associates Limited Partnership
East Altamont Energy Center, LLC
Fond du Lac Energy Center, LLC
Fontana Energy Center, LLC
Freestone Power Generation, LP
Freestone Power Generation, LP
GEC Bethpage Inc.
Geothermal Energy Partners LLC
Geysers Power Company II, LLC
Geysers Power Company, LLC
Geysers Power I Company
Goldendale Energy Center, LLC
Hammond Energy LLC
Hillabee Energy Center, LLC
Idelwild Fuel Management Corp.
JMC Bethpage, Inc.
KIAC Partners
Lake Wales Energy Center, LLC
Lawrence Energy Center, LLC
Lone Oak Energy Center, LLC
Los Esteros Critical Energy Facility, LLC
Los Medanos Energy Center LLC
Magic Valley Gas Pipeline GP, LLC
Magic Valley Gas Pipeline, LP
Magic Valley Pipeline, L.P.
MEP Pleasant Hill, LLC
Moapa Energy Center, LLC
Mobile Energy LLC
Modoc Power, Inc.
Morgan Energy Center, LLC
Mount Hoffman Geothermal Company, L.P.
Mt. Vernon Energy LLC
NewSouth Energy LLC
Nissequogue Cogen Partners
Northwest Cogeneration, Inc.
NTC Five, Inc.
NTC GP, LLC
Nueces Bay Energy LLC
O.L.S. Energy-Agnews, Inc.
Odyssey Land Acquisition Company
Pajaro Energy Center, LLC
Pastoria Energy Center, LLC
Pastoria Energy Facility, LLC
Philadelphia Biogas Supply, Inc.
Phipps Bend Energy Center, LLC
Pine Bluff Energy, LLC
Quintana Canada Holdings, LLC
RockGen Energy LLC
Rumford Power Associates Limited Partnership
Russell City Energy Center, LLC
San Joaquin Valley Energy Center, LLC
Silverado Geothermal Resources, Inc.
Skipanon Natural Gas, LLC
South Point Energy Center, LLC
South Point Holdings, LLC
Stony Brook Cogeneration, Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
TBG Cogen Partners
Texas City Cogeneration, L.P.
Texas Cogeneration Company
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Thomassen Turbine Systems America, Inc.
Tiverton Power Associates Limited Partnership
Towantic Energy, L.L.C.
VEC Holdings, LLC
Venture Acquisition Company
Vineyard Energy Center, LLC
Wawayanda Energy Center, LLC
Whatcom Cogeneration Partners, L.P.
Zion Energy LLC

                  By:   /s/ Eric N. Pryor         Name:   Eric N. Pryor       
Title:        

Augusta Development Company, LLC
Calpine Kennedy Operators Inc.
Calpine Northbrook Services, LLC
Calpine Sonoran Pipeline LLC
Calpine Stony Brook, Inc.
CPN Freestone, LLC
Power Investors, L.L.C.
Power Systems MFG., LLC

                  By:   /s/ Lisa M. Bodensteiner         Name:   Lisa M.
Bodensteiner        Title:        

 



--------------------------------------------------------------------------------



 



 

                  AGENTS AND LENDERS:    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Administrative
Agent and as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title: Managing Director    
 
           
 
  By:   /s/  Marcus M. Tarkington    
 
     
 
Name: Marcus M. Tarkington    
 
      Title: Director    



--------------------------------------------------------------------------------



 



 

                  DEUTSCHE BANK SECURITIES INC., as Syndication Agents
 
           
 
  By:   /s/  Thomas P. Lynch    
 
     
 
Name: Thomas P. Lynch    
 
      Title: Managing Director    
 
           
 
  By:   /s/  Stephanie L. Perry    
 
     
 
Name: Stephanie L. Perry    
 
      Title: Director    



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, as a Lender
      By:   /s/ James S. Finch         Name:   James S. Finch        Title:  
Managing Director              By:   /s/ Lauri Sivaslian         Name:   Lauri
Sivaslian        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, Cayman Islands Branch, as Joint
Administrative Agent, Second Priority Agent and
Lender
      By:   /s/ Thomas R. Cantello         Name:   Thomas R. Cantello       
Title:   Vice President              By:   /s/ Gregory S. Richards        
Name:   Gregory S. Richards        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL CORPORATION, as Sub-Agent, Joint First
Priority Documentation Agent, Joint Second Priority Documentation Agent and
Lender
      By:   /s/ Douglas A. Kelly         Name:   Douglas A. Kelly       
Title:   Duly Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            LANDESBANK HESSEN THURINGEN GIROZENTRALE, NEW YORK BRANCH, as Joint
First Priority Documentation Agent and Lender
      By:   /s/ David A. Leech         Name:   David A. Leech        Title:  
Senior Vice President Manager, Corporate Finance Corporate Finance Division     
        By:   /s/ Erica A. Egan         Name:   Erica A. Egan        Title:  
Vice President Corporate Finance Division Structured Finance Dept.     

 



--------------------------------------------------------------------------------



 



            HSH NORDBANK AG, NEW YORK BRANCH, as Joint First Priority
Documentation Agent and Lender           By:   /s/ TK [Illegible]        
Name:   [Illegible]        Title:   Senior Vice President HSH Nordbank AG       
      By:   /s/ David Watson         Name:   David Watson        Title:   Vice
President HSH Nordbank AG, New York Branch     

 



--------------------------------------------------------------------------------



 



            BAYERISCHE LANDESBANK, as Joint Second Priority
Documentation Agent and Lender
      By:   /s/ Norman McClave         Name:   Norman McClave        Title:  
First Vice President              By:   /s/ Oliver S. Hildenbrand        
Name:   Oliver S. Hildenbrand        Title:   First Vice President     

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, as Joint Second Priority Documentation
Agent and Lender 


    By:   /s/ Bryan P. Read         Name:   Bryan P. Read        Title:   Vice
President   

 